     Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1839 Page 1 of 52



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     JAMES RUTHERFORD, and THE                          Case No.: 18-CV-435 JLS (MSB)
       ASSOCIATION 4 EQUAL ACCESS,
12
                                        Plaintiffs,       ORDER: (1) DISMISSING
13                                                        PLAINTIFF’S SECOND CAUSE OF
       v.                                                 ACTION FOR VIOLATION OF THE
14
                                                          AMERICANS WITH DISABILITIES
       EVANS HOTELS, LLC; and DOES 1 to
15                                                        ACT FOR LACK OF ARTICLE III
       50,
                                                          STANDING; (2) DECLINING
16                                   Defendants.          SUPPLEMENTAL JURISDICTION
17                                                        OVER PLAINTIFFS’ FIRST CAUSE
                                                          OF ACTION FOR VIOLATION OF
18
                                                          THE CALIFORNIA UNRUH CIVIL
19                                                        RIGHTS ACT; (3) DENYING AS
                                                          MOOT ALL PENDING MOTIONS;
20
                                                          AND (4) REMANDING ACTION TO
21                                                        THE SUPERIOR COURT OF THE
                                                          STATE OF CALIFORNIA, COUNTY
22
                                                          OF SAN DIEGO
23
                                                          (ECF Nos. 21, 45, 59, 60, 73)
24
25           Presently before the Court are the Motions for Class Certification (ECF No. 45) and
26     in Limine to Exclude Evidence Disputing Admitted Facts (ECF No. 73) filed by Plaintiffs
27     James Rutherford and The Association 4 Equal Access (the “Association”), as well as
28     Defendant Evans Hotels, LLC’s Ex Parte Motion to File a Supplemental Brief re

                                                      1
                                                                                   18-CV-435 JLS (MSB)
     Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1840 Page 2 of 52



 1     Opposition to Class Action and Reopen Class Discovery If Necessary (ECF No. 60) (all
 2     together, the “Pending Motions”). On April 29, 2019, the Court ordered Plaintiffs to show
 3     cause why this action should not be dismissed for lack of Article III standing over
 4     Plaintiffs’ claims under the Americans with Disabilities Act, 42 U.S.C. §§ 12101 et seq.
 5     (“ADA”), see ECF No. 59 at 10–13, and the Court held an evidentiary hearing as to
 6     Plaintiffs’ standing on July 1, 2019. See ECF Nos. 66, 74, 78. Having carefully reviewed
 7     the Parties’ arguments, the record, and the relevant law, the Court (1) DISMISSES
 8     Plaintiffs’ second cause of action for violation of the ADA for lack of standing;
 9     (2) DECLINES to exercise supplemental jurisdiction over Plaintiff’s first cause of action
10     for violation of the California Unruh Civil Rights Act, California Civil Code §§ 51 et seq.
11     (“Unruh Act”); (3) DENIES AS MOOT the Pending Motions; and (4) REMANDS this
12     action to the Superior Court of the State of California, County of San Diego.
13                                          BACKGROUND
14     I.    Procedural Background
15           On January 18, 2018, Mr. Rutherford and the Association filed a complaint against
16     Defendant for violation of the Unruh Act and for declaratory relief for violations of Title
17     III of the ADA and the Unruh Act in the Superior Court of the State of California, County
18     of San Diego, claiming that Defendant’s hotel reservation system denied Plaintiffs and
19     those similarly situated full and equal access to its reservation services. See generally ECF
20     No. 1-2 Ex. A. Plaintiffs filed an amended complaint on February 16, 2018. See generally
21     ECF No. 1-2 Ex. B.
22           On February 26, 2018, Defendant removed to this Court on the basis of federal
23     question jurisdiction. See generally ECF No. 1. Plaintiffs requested leave to file a second
24     amended complaint to add class action allegations, see generally ECF No. 12, which the
25     Court granted.    See generally ECF No. 20.        Plaintiffs’ operative Second Amended
26     Complaint (“SAC”) is a putative class action asserting two causes of action for violations
27     of the Unruh Act and the ADA. See generally ECF No. 21.
28     ///

                                                    2
                                                                                  18-CV-435 JLS (MSB)
     Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1841 Page 3 of 52



 1           On August 30, 2018, Plaintiffs moved to strike several of Defendant’s affirmative
 2     defenses, see ECF No. 26, and Plaintiffs moved to certify several nationwide and California
 3     classes on January 10, 2019. See ECF No. 45. On April 29, 2019, the Court granted in
 4     part and denied in part Plaintiff’s motion to strike and ordered Plaintiffs to show cause why
 5     this action should not be dismissed for lack of Article III standing and subject-matter
 6     jurisdiction. See ECF No. 59. In particular, the Court noted that “it would appear that
 7     Plaintiffs cannot establish an intent to return or deterrence and therefore lack standing to
 8     assert their ADA claims.” Id. at 11. The Court ordered Plaintiffs to file a response to the
 9     Order to Show Cause (“OSC”) within fourteen days. Id. at 12–13.
10           Before Plaintiffs’ deadline, Defendant filed an ex parte motion, apprising the Court
11     that the Riverside County District Attorney’s Office had filed a civil law enforcement
12     action (the “Enforcement Action”) against Plaintiffs and their counsel of record in this
13     action for violating California’s Unfair Competition Law, California Civil Code §§ 17200
14     et seq. (“UCL”), by filing fraudulent ADA lawsuits. See generally ECF No. 60; see also
15     Declaration of Nadia P. Bermudez in Support of Ex Parte Motion (“Bermudez Ex Parte
16     Decl.,” ECF No. 60-1) Ex. A. The Enforcement Action complaint alleged that, “[a]s of the
17     date of th[e Enforcement Action] Complaint, Defendants have filed some 300 ADA
18     lawsuits in federal court (namely, the Central District of California and the Southern
19     District of California),” as well as “an additional 22 lawsuits, based on alleged violations
20     of the Unruh . . . Act . . . in the Riverside County Superior Court.” Bermudez Decl. Ex. A
21     ¶ 18. The Enforcement Action complaint further alleged that Plaintiffs’ “federal ADA
22     lawsuits . . . rely on a few core misrepresentations,” id. ¶ 21, including that Mr. “Rutherford
23     had no good faith intention to return to any of the businesses sued in Defendants’ federal
24     ADA lawsuits[] and[,] in fact[,] did not return to any of the businesses sued in Defendants’
25     federal ADA lawsuits after filing said lawsuits,” id. ¶ 25, and, consequently,
26     Mr. “Rutherford lacked standing to file and maintain each and every one of Defendants’
27     federal ADA lawsuits, and Defendants were aware of this lack of standing at the time each
28     and every one of their federal ADA lawsuits were filed and settled.” Id. ¶ 26. Specifically,

                                                     3
                                                                                    18-CV-435 JLS (MSB)
     Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1842 Page 4 of 52



 1     the Enforcement Action alleged that Mr. Rutherford had no intention to return to any of
 2     the businesses sued in the federal ADA lawsuits because they “involve numerous
 3     businesses located in excess of 50 miles from Rutherford’s home, in areas such as Moreno
 4     Valley, Hemet, Perris, Riverside, Corona, Temecula and Murrieta” and that
 5     Mr. “Rutherford had no legitimate purpose for being in those areas, other than to scout and
 6     surveil future targets for Defendants’ ADA lawsuit scheme.” Id. ¶ 42. As a result of the
 7     alleged violations, the Riverside County District Attorney’s Office sought a permanent
 8     injunction, id. Prayer ¶ 1, and requested “a civil penalty of no less than one million dollars
 9     ($1,000,000) be imposed against each of the Defendants,” id. Prayer ¶ 2, and restitution to
10     the defendants in the ADA lawsuits. Id. Prayer ¶ 3.
11           Plaintiffs filed their response to the Court’s OSC on May 13, 2019, see ECF No. 62
12     (“Pls.’ Resp.”), and Defendant filed its response on May 20, 2019. See ECF No. 63
13     (“Def.’s Resp.”). After reviewing the Parties’ submissions, the Court determined that an
14     evidentiary hearing was required because “deciding the issue of standing would require the
15     Court to resolve issues of credibility and/or disputed material facts.” See ECF No. 66 at
16     1–2. The Court therefore set an evidentiary hearing for July 1, 2019. See id. at 2. On
17     June 20, 2019, the Parties filed their joint witness and exhibit lists, see ECF No. 67, and
18     their evidentiary hearing briefs. See ECF Nos. 68 (“Def.’s Tr. Br.”), 69 (“Pls.’ Tr. Br.”).
19           On June 28, 2019, Plaintiffs filed an opposition to Defendant’s ex parte motion, see
20     ECF No. 71, informing the Court that a demurrer had been filed in the Enforcement Action.
21     See ECF No. 71-2. On the same date, Defendant file a request for judiciary notice in
22     anticipation of the evidentiary hearing. See ECF No. 72 (“Def.’s RJN”).
23           The evidentiary hearing was held between 9:00 a.m. and 3:40 p.m. on July 1, 2019.
24     See generally ECF Nos. 74, 78 (“Tr.”). Both Mr. Rutherford and his fiancée, Patricia
25     Filardi, who is named as a “Claimant” in the Second Amended Complaint, see SAC ¶ 16,
26     testified, see ECF No. 75; see also generally Tr., and several exhibits were admitted into
27     evidence. See ECF No. 76; see also generally Tr.
28     ///

                                                     4
                                                                                   18-CV-435 JLS (MSB)
     Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1843 Page 5 of 52



 1           To respond to particular inquiries arising during the evidentiary hearing, Plaintiffs
 2     filed a supplemental post-hearing brief on August 5, 2019. See ECF No. 80 (“Pls.’ Supp.
 3     Br.”). Plaintiffs also filed a supplemental opposition to Defendant’s ex parte motion on
 4     August 6, 2019, see ECF No. 81, to let the Court know that the demurrer in the Enforcement
 5     Action had been sustained without leave to amend in July 2019. See ECF Nos. 81-3–4.
 6           Defendant filed its closing statement on August 19, 2019. See ECF No. 84 (“Def.’s
 7     Closing Br.”), and Plaintiffs filed their closing statement on August 26, 2019. See ECF
 8     No. 86 (“Pl.’s Closing Br.”). On January 10, 2020, Defendant filed a reply in support of
 9     its ex parte motion, see ECF No. 94, informing the Court that the County of Riverside’s
10     District Attorney’s Office had filed an appeal of the dismissal of the Enforcement Action
11     on September 17, 2019. See ECF No. 94-1 Exs. B, C.
12     II.   Allegations and Evidence
13           A.     Mr. Rutherford and His Impairments
14           Mr. Rutherford was born on January 19, 1952. See Def.’s Ex. 200 (“Rutherford
15     Depo.”) at 20:7–8. Mr. Rutherford resides at 25 Chandra Lane in Rancho Mirage,
16     California. Tr. at 82:4–7. Mr. Rutherford last worked as a personal assistant for Ms. Filardi
17     when they lived in Illinois. See Rutherford Depo. at 116:8–25. They moved to California
18     for Ms. Filardi’s health approximately five years before the evidentiary hearing. See Tr. at
19     129:8–10. Mr. Rutherford is not currently employed, see id. at 56:1–3, although he does
20     receive Social Security. See Rutherford Depo. at 42:4–15.
21           Mr. Rutherford experiences “several physical impairments.” Tr. at 8:17–18. His
22     “main problem,” diagnosed in 2013, see id. at 9:5–6, is spinal stenosis, which has been
23     aggravated by a herniated disc. Id. at 8:18–21. Although the condition is prone to flares,
24     it causes Mr. Rutherford varying degrees of pain. Id. at 8:21–9:1. For example, the
25     condition can be a little worse in a humid climate than when Mr. Rutherford is in a drier
26     climate. See id. at 9:1–5.
27           Although Mr. Rutherford received physical therapy in Illinois beginning in 2013, it
28     did not help his condition. See id. at 9:6–15. Mr. Rutherford also has tried several other

                                                    5
                                                                                  18-CV-435 JLS (MSB)
     Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1844 Page 6 of 52



 1     therapies. See id. at 9:16–10:3. He “maintain[s] a level of being able to . . . get around
 2     through [his] day with . . . a lot of ibuprofen, a lot of Advil,” id. at 9:24–10:1, and takes
 3     baclofen and Flexeril for muscle spasms. Id. at 9:19–21. He has also taken gabapentin, a
 4     nerve-blocker. Id. at 9:21–23. In 2014, Mr. Rutherford had two epidural steroid injections,
 5     which “helped [him] a great deal.” Id. at 12:7–13:1. In 2018 and 2019, Mr. Rutherford
 6     also had two spinal ablations, during which a medication was injected into specific spinal
 7     nerves, providing temporary pain relief. See id. at 13:5–14:25.
 8            The pain Mr. Rutherford experiences as a result of his spinal stenosis has affected
 9     Mr. Rutherford’s mobility, particularly his ability to walk long distances. See id. at
10     17:12–21. As a result, Mr. Rutherford sometimes uses a rollator or a walker, 1 see id. at
11     17:24–18:13, 27:17–28:5; a cane, see id. at 18:14–25; or very occasionally a wheelchair,
12     see id. at 19:25–20:3, to assist with mobility, although there are periods during which he
13     can walk unassisted. See id. at 21:7–8. Mr. Rutherford uses his wheelchair only when his
14     stenosis is “unbearably painful,” see id. at 20:4–11, and last used a wheelchair
15     approximately a year before the evidentiary hearing. See id. at 20:14–16. Mr. Rutherford
16     also has difficulty standing and bending over. See id. at 17:21–23. Because of these
17     mobility issues, Mr. Rutherford has a handicapped parking placard issued by an Illinois
18     agency. See Rutherford Depo. at 31:2–32:11.
19            In addition to the spinal stenosis, Mr. Rutherford also has difficulty balancing
20     because of fractured heels, see Tr. at 18:24–19:24, and arthritis in his hands that can make
21     it difficult to turn certain types of doorknobs. See id. at 25:8–14. Mr. Rutherford also has
22     a “spotty memory,” id. at 59:6–10, and “once . . . came to th[e] conclusion” that he has
23     some short- and long-term memory loss. See id. at 59:11–61:9. During his deposition,
24     Mr. Rutherford testified that this was the result of being anesthetized “over and over again
25     all in the course of one week . . . a couple years ago.” Rutherford Depo. at 9:9–17; see also
26
27
       1
28       Unlike the walker, the rollator has a seat. See Tr. at 27:19. Consequently, Mr. Rutherford prefers the
       rollator and “do[es]n’t use the walker that much.” See id. at 27:18–19.

                                                          6
                                                                                           18-CV-435 JLS (MSB)
     Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1845 Page 7 of 52



 1     id. at 17:9–21. No doctor, however, has ever diagnosed Mr. Rutherford with memory loss.
 2     See id. at 18:4–6.
 3            Mr. Rutherford claimed during his deposition, for example, that he could not
 4     remember the house number affiliated with his present address, see id. at 22:10–23:17,
 5     despite being able to provide the address for his prior residences in Chicago, see id. at
 6     26:25:22–26:1, 27:7–18, and that he did not know who owned his residences in either
 7     Rancho Mirage, California, see id. at 24:1–24, 129:3–15, or Chicago, Illinois. See id. at
 8     25:22–26:14.
 9            B.      Ms. Filardi and Her Impairments
10            Ms. Filardi, a “claimant” to this action, 2 see SAC ¶ 16, is Mr. Rutherford’s fiancée.
11     Tr. at 44:14–15.        Ms. Filardi and Mr. Rutherford live together in Rancho Mirage,
12     California, see id. at 129:11–13, where Mr. Rutherford serves as her caretaker and attends
13     to many of her physical needs. Id. at 45:12–18. For example, because Ms. Filardi is unable
14     to drive herself, Mr. Rutherford often drives her. See id. at 45:19–22. Like Mr. Rutherford,
15     Ms. Filardi is not currently employed. See id. at 132:15–17.
16            Ms. Filardi has been a paraplegic for thirty years, id. at 139:7, and is wheelchair
17     bound, meaning that she is unable to stand. Id. at 44:22–24. Because Ms. Filardi cannot
18     use her fingers, she requires fully accessible handles on door, furniture, and appliances. Id.
19     at 45:1–4.
20            C.      The Association
21            The Association is an unincorporated, grassroots association, Tr. at 50:12–14, 50:18,
22     that has “a very informal educational program.” Id. at 50:15–18. Mr. Rutherford founded
23     the Association sometime between 2006 and 2008,3 see Rutherford Depo. at 180:22–24;
24
25
       2
        Despite Ms. Filardi’s status as a “claimant,” rather than as a plaintiff, to this action, the Court accepted
26     her testimony at the evidentiary hearing over Defendant’s objection. See Tr. at 120:22–121:12,
       147:9–14.
27
       3
28      Although the Association’s website indicates that it has been “[p]romoting equal access since 1999,” see
       Ass’n Depo. at 63:9–21, Mr. Rutherford believes that he founded the Association in “2006, tops.” See id.

                                                            7
                                                                                               18-CV-435 JLS (MSB)
     Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1846 Page 8 of 52



 1     Def.’s Ex. 202 (“Ass’n Depo.”) at 19:7–9, 22:7–13, and considers himself its director, see
 2     Rutherford Depo. at 189:11–190:1, although the Association has no official board of
 3     governance, Tr. at 49:2–4; Ass’n Depo. at 30:3–11; policies or procedures, see Ass’n Depo.
 4     at 77:19–23; or bylaws. See id. at 77:24–78:4. The Association has a federal employer
 5     identification number, see Ass’n Depo. at 13:9–14:16, although the Association has never
 6     had any employees. See id. at 14:17–19.
 7            “From time to time, [Mr. Rutherford] will speak with other people who are disabled
 8     and try to assist them in any way that [he] can with regards to the needs that they have
 9     regarding their disability, specifically with regards to their accessibility rights.” Tr. at
10     50:18–51:1. Mr. Rutherford does not “keep a log of who [he has] spoke[n] to, [or] when
11     [he has] spoke[n] to them,” id. at 51:6–7, and he could not recall anyone with whom he
12     had spoken “recently” as of his testimony on July 1, 2019. See id. at 51:8–10. The
13     Association does not hold regular meetings. See Ass’n Depo. at 29:23–25.
14            Mr. Rutherford and Ms. Filardi are the Association’s only active members in
15     California, Tr. at 49:10–12, although “[t]here are a couple of people in Chicago that
16     [Mr. Rutherford] speak[s] with from time to time,” including Jerry Vasilatos, Fernando
17     Aguilar, Margaret Wilson, Tye Shelton, and “a couple others,” id. at 49:5–9, 49:13–50:2,
18     who have not had any involvement in the Association for more than three years. 4 Id. at
19     50:5–9. Nonetheless, Mr. Rutherford testified at the Association’s deposition that it
20     currently had more than five members. See Ass’n Depo. at 23:11–17.
21            Mr. Rutherford is “essentially responsible for” the Association, Tr. at 48:19–21,
22     including its website. Id. at 50:10–11. Although Mr. Rutherford started and created the
23
24
25     at 22:7–13. Despite being solely responsible for the content on the Association’s website, see id. at
       51:24–52:6, 60:13–16, Mr. Rutherford did not know where the claim on the website that the Association
26     was founded in 1999 came from. See id. at 63:18–21.
27     4
        Indeed, at the Association’s October 19, 2018 deposition, Mr. Rutherford testified that he had not spoken
28     with the only other members he could name at that time—Mr. Aguilar and Ms. Shelton—for between five
       and ten years. See Ass’n Depo. at 24:2–27:21.

                                                           8
                                                                                             18-CV-435 JLS (MSB)
     Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1847 Page 9 of 52



 1     Association’s website, A4EA.com, see Rutherford Depo. at 21:1–2; Ass’n Depo. at
 2     52:2–6, he did not know who registered it, see Rutherford Depo. at 20:20–23, and was not
 3     familiar with James Robinson, who registered the domain name. See id. at 21:3–13.
 4           Although Ms. Filardi accompanied Mr. Rutherford to open the Association’s
 5     checking account with Chase Bank, see Tr. at 53:18–23, Mr. Rutherford appears to be the
 6     sole signatory to the account, see id. at 48:24–49:1, although it is possible that Ms. Filardi
 7     may also be a signatory. See id. at 53:14–17, 53:24–54:2. Mr. Rutherford receives online
 8     statements for the Association’s account, although when he does review them, he
 9     “do[es]n’t look at them very closely.” See id. at 54:8–55:3. Consequently, Mr. Rutherford
10     is not sure of the precise amount of funds in the Association’s account, although he believes
11     that it is around $80,000. See id. at 55:4–11. Mr. Rutherford has withdrawn as much as
12     $20,000 from the Association’s account “for personal reasons.” See id. at 53:12–13; see
13     also Rutherford Depo. at 184:20–185:7, 190:12–18.
14           The Association’s role has evolved over the years, taking on a greater interest in
15     litigation. See Ass’n Depo. at 27:25–28:12. Mr. Rutherford is the only person with the
16     authority to bring a lawsuit on behalf of the Association, see id. at 58:7–22, or to settle such
17     lawsuits. See id. at 64:21–65:1. Mr. Rutherford testified that he has filed at least more
18     than twenty ADA lawsuits on behalf of the Association, Tr. at 52:7–15, with the first being
19     in approximately 2010. See Ass’n Depo. at 22:14–21. At the Association’s deposition,
20     Mr. Rutherford thought that the Association was involved between ten and twenty pending
21     cases, see id. at 87:2–19, although he could recall only the actions against Defendant and
22     Pelican Hill Resort. See id. at 88:14–89:2.
23           As a result of these litigation efforts, Mr. Rutherford has collected settlements on
24     behalf of the Association, Tr. at 51:22–52:6, 52:16–18, although he does not believe that
25     the total funds collected have exceeded $50,000. Id. at 52:19–53:5. Mr. Rutherford
26     commingles settlement funds received by the Association and himself into the
27     Association’s checking account.       See id. at 55:12–25; Ass’n Depo. at 33:14–35:22.
28     Mr. Rutherford estimated that he had deposited approximately $80,000 or $90,000 in

                                                      9
                                                                                     18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1848 Page 10 of 52



 1   settlement proceeds in the two years preceding the Association’s October 19, 2018
 2   deposition. Ass’n Depo. at 37:22–38:7.
 3         Mr. Rutherford has no records of the lawsuits filed on behalf of the Association, see
 4   Ass’n Depo. at 84:8–11, and has not kept copies of any of the settlement agreements
 5   negotiated on its behalf. See id. at 84:20–85:3.
 6         D.     Mr. Rutherford’s Evaluation of Hotels
 7         When determining whether to stay at a hotel, Mr. Rutherford assesses the “[t]he
 8   accessibility of the hotel in its entirety.” See Tr. at 21:22–22:19. This includes accessible
 9   parking and an accessible path of travel. See id. at 22:20–21. As for accessible parking,
10   Mr. Rutherford holds a Disabled Person’s Parking Placard and, when he is driving
11   Ms. Filardi, he requires access to van-accessible parking. See id. at 23:6–20. When
12   Mr. Rutherford is using his rollator, it is “nice” to have access to van-accessible parking
13   because it provides “more room.”         Id. at 23:25–24:12.     Regarding path of travel,
14   Mr. Rutherford takes into account any obstacles between the parking and the entrance to
15   the hotel. See id. at 24:13–19. He also evaluates the entrance to the lobby and hotel room,
16   including the door handle and width of the door. See id. at 24:20–25:16.
17         As for hotel rooms, the “most important considerations” include grab bars in the
18   bathroom. See id. at 25:17–26:2. Specifically, grab bars “behind the water closet and to
19   the side of the wall which is nearest to the water closet” “help[ Mr. Rutherford] a real lot,”
20   id. at 26:3–7, and he “like[s] to have them in the shower, too,” id. at 26:8–11, because they
21   provide “something to grab onto,” as well as the “psychological value to knowing that
22   there’s something there.” Id. at 26:16–22. Mr. Rutherford also “really like[s] to have” a
23   roll-in shower, if possible, id. at 26:12–13, because “[t]here’s more room in there” and
24   “grab bars . . . are required.” Id. at 26:25–27:7. He also “really like[s]” to have a non-skid
25   floor. Id. at 28:12–17. While roll-in showers are “a preference” for Mr. Rutherford, they
26   are a necessity for Ms. Filardi. See id. at 27:7–10. It is also “nice” to have an accessible
27   sink so that Mr. Rutherford can sit on his rollator while he brushes his teeth. See id. at
28   27:12–22.

                                                  10
                                                                                 18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1849 Page 11 of 52



 1         E.     Ms. Filardi’s Evaluation of Hotels
 2         Ms. Filardi similarly testified that “there’s more than one feature that’s required for
 3   a room to be accessible.” Tr. at 123:7–8. Parking, for example, is “very, very important.”
 4   See id. at 122:10. “Problems with the parking” may include “no ramp; . . . no accessible
 5   parking to . . . maneuver[]; . . . [and] something obstructing the sidewalk that goes from
 6   the parking lot to the front desk.” Id. at 123:14–18. The front desk itself can also present
 7   problems, see id. at 122:10–11, because “sometimes . . . the[ person at the front desk] can’t
 8   even hear you because the desk is so high, or they try to hand you paperwork or hand you
 9   the keys and you can’t even, you know, reach them because the counter is so high.” Id. at
10   123:18–23.
11         And of course, “if you can’t stay at the room, there’s no point in going to the hotel.”
12   Id. at 122:11–13. For example, “if you go to the room and you can’t even enter the room
13   because there might be a lip that trips up your wheelchair, or the doorway is not wide
14   enough, so you can’t even enter the room.” Id. at 123:23–124:1. Light switches, the
15   drapes, and the peep hole may be out of reach. Id. at 124:1–2, 124:5–8, 124:13–16. For
16   safety reasons, the ability to see who is at the door is also “really important” to Ms. Filardi.
17   Id. at 124:15–16.
18         As for the restroom, grab bars are important, as is the height of the sink and mirror.
19   See id. at 124:2–4. With regard to the shower, even if it is advertised as a roll-in shower,
20   see id. at 127:12–21, it may be difficult or impossible to get into the shower and, even then,
21   the grab bars or shower handle may be out of reach. See id. at 124:8–12.
22         With large properties, transportation may also present an issue “because you need to
23   know how to get from one place to another place in your wheelchair or using the hotel
24   property.” Id. at 122:6–9.
25         F.     Mr. Rutherford’s and Ms. Filardi’s Experience with Other Hotels and
                  Litigation
26
27         Within the last three years, Mr. Rutherford has spent the night at only a handful of
28   hotels. See Tr. at 82:12–84:1. Specifically, Mr. Rutherford can recall spending the night

                                                   11
                                                                                   18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1850 Page 12 of 52



 1   at the Pelican Hill Resort in Irvine, California, and a Best Western in Newport Beach,
 2   California. See id. at 83:1–9. Mr. Rutherford spent the night in Newport Beach because
 3   he was meeting with his lawyers. See id. at 83:13–16. Mr. Rutherford also spent the night
 4   at the Sofia Hotel in San Diego, California, the night before his deposition, see id. at
 5   83:17–21, although he could not recall staying at another San Diego hotel in the last three
 6   years. See id. at 83:22–84:1. Ms. Filardi also could not recall staying in a hotel in San
 7   Diego except for the night before the evidentiary hearing in this case, see id. at 133:21–25,
 8   although she testified that she “would like to” travel to San Diego in the future because
 9   “[i]t’s a great city.” See id. at 134:10–14. As of Mr. Rutherford’s October 16, 2018
10   deposition, he had no plans to stay at any San Diego hotel. See Rutherford Depo. at
11   72:21–23.
12         Mr. Rutherford files lawsuits on behalf of the disabled as a “tester,” which is
13   somebody who assesses whether facilities are complying with the ADA’s accessibility
14   requirements. See Tr. at 106:20–107:5. Pursuing mobility issues is “very important” to
15   him. See id. at 107:13–22. Indeed, at his deposition, Mr. Rutherford testified that he had
16   stayed at a Hilton in Irvine for “[b]usiness,” the nature of which was “consulting with [his]
17   attorneys.” See Rutherford Depo. at 69:13–19.
18         As of the date of the evidentiary hearing, Mr. Rutherford had filed 25 lawsuits in the
19   Superior Court for the State of California, Riverside County since 2018, see Def.’s RJN
20   Ex. G; one lawsuit in each of Los Angeles and Orange County Superior Courts, see id. Exs.
21   H–I; and 313 lawsuits since 2015 in this District and the Central District of California. See
22   id. Ex. J. Despite having been involved in well over 300 cases, however, as of his
23   October 16, 2018 deposition, Mr. Rutherford believed he had been involved in fewer than
24   100 lawsuits total. See Rutherford Depo. at 43:2–13. Although Mr. Rutherford has active
25   ADA cases, he does not know how many are pending or whom he has sued. See Tr. at
26   86:20–87:2. He also does not know how many hotels he has sued, see id. at 64:15–23, and
27   is “not able to name all the hotels that [he has] sued.” See id. at 69:6–8.
28   ///

                                                  12
                                                                                   18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1851 Page 13 of 52



 1         One of the hotels Mr. Rutherford has sued is the Pelican Hill Resort, against which
 2   both Mr. Rutherford and Ms. Filardi filed a putative class action after being “unable to
 3   locate any information regarding the accessibility of the hotel and guest rooms by the
 4   mobility impaired, any accessible features of accessible rooms, or the accessibility of any
 5   aspect of the resort by the mobility impaired.” See id. at 65:22–66:12, 67:9–16; see also
 6   generally id. at 63:17–69:4, 129:14–132:14. Mr. Rutherford may also have sued the
 7   Pelican Hill Resort on a second occasion following “substantial problems when we stayed
 8   there, accessibility problems,” see id. at 64:9–12, 66:18–67:5; see also id. at 130:15–24,
 9   although both Mr. Rutherford and Ms. Filardi seemed confused as to the number and nature
10   of their lawsuit(s) against Pelican Hill Resort. See id. at 63:21–64:2, 64:9–14, 66:13–67:5
11   (Mr. Rutherford); 130:4–5, 130:25–131:14 (Ms. Filardi). Mr. Rutherford testified that he
12   and Ms. Filardi had “actually stay[ed]” at the Pelican Hill Resort, see id. at 63:17–18,
13   68:5–6, but Ms. Filardi clarified that they had not spent the night “[b]ecause it was not
14   accessible to [her].” See id. at 130:15–21. Mr. Rutherford could not recall when he had
15   filed his lawsuit against the Pelican Hill Resort, see id. at 64:3–5, 68:2–4, or how he made
16   a reservation to stay there. See id. at 68:10–12.
17         Mr. Rutherford also sued the Caravan Hotel Group, see generally id. at 69:9–71:2,
18   which owns the El Morocco Inn, see id. at 81:21–23, although he could not recall the hotel,
19   see id. at 69:9–11; where it was located, see id. at 69:12–20; why he had wanted to stay
20   there, see id. at 69:21–23; why he had sued it, see id. at 69:24–70:1; or even that he had
21   filed a lawsuit against it. See id. at 70:2–3. Mr. Rutherford testified that he had “tried
22   staying” at the El Morocco Inn but that he did not actually stay there. See id. at
23   81:18–82:3.
24         Mr. Rutherford also sued the Pacifica Hotel Company, see generally id. at
25   71:4–72:22, which owns the Ramada Costa Mesa. See id. at 71:17–20. Although
26   Mr. Rutherford thought that the Pacifica Hotel Company sounded familiar, see id. at
27   71:4–7, he had no recollection of suing it, see id. at 71:8–9, and thought that the hotel it
28   ///

                                                  13
                                                                               18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1852 Page 14 of 52



 1   owned may have been located in San Diego.5 See id. at 71:10–11. Mr. Rutherford was
 2   “not 100-percent certain,” but thought that he may have stayed at the Ramada Costa Mesa
 3   sometime in 2017 or 2018. See id. at 81:2–14.
 4            Mr. Rutherford also sued the Quality Inn in Lake Forest. See generally id. at
 5   72:24–75:16. Although Mr. Rutherford was certain that he had sued a Quality Inn, see id.
 6   at 72:24–25, he was not sure how many times he had sued a Quality Inn, see id. at 73:1–2,
 7   73:9–12, or where the Quality Inn(s) was located. See id. at 73:3–8, 73:13–17, 74:1–3. He
 8   also could not recall visiting Lake Forest, see id. at 73:18–19; filing a complaint against
 9   the Quality Inn in Lake Forest, see id. at 73:20–22; anything that was wrong with the
10   Quality Inn in Forest, see id. at 73:23–25, 74:25–75:11, or even whether he had stayed
11   there. See id. at 80:25–81:1.
12            Mr. Rutherford also sued the Rodeway Inn in Indio, see generally id. at 75:18–78:1,
13   but he could not recall when he had sued it, see id. at 75:22–25, or why he had wanted to
14   stay there. See id. at 76:1–2. Mr. Rutherford recalled that “there were issues regarding
15   parking and path of travel and accessible entrance,” see id. at 76:5–6, but could not recall
16   other issues with the property, see id. at 76:7–8, such as the accessibility of the swimming
17   pool. See id. at 77:12–17. Mr. Rutherford did not stay at the Rodeway Inn. See id. at
18   80:22–24.
19            Mr. Rutherford also sued the Regency Inn and Suites, see generally id. at 78:3–79:8,
20   although he could not recall where it was located, see id. at 78:5–8; what he had perceived
21   as wrong with it aside from general “accessibility issues,” see id. at 78:9–10, 78:22–79:3;
22   or why he had wanted to stay there. See id. at 78:19–21. Mr. Rutherford did not stay at
23   the Regency Inn and Suites. See id. at 80:19–21.
24            Finally, Mr. Rutherford also sued Travel Lodge in Hemet, see generally id. at
25   79:10–80:15, although he thought he had sued the one in Napa. See id. at 79:12–14.
26   Mr. Rutherford could not recall whether he had sued more than one Travel Lodge. See id.
27
28   5
         Costa Mesa is located in Orange County, California.

                                                         14
                                                                                 18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1853 Page 15 of 52



 1   at 79:15–19. Mr. Rutherford could vaguely recall visiting the Travel Lodge in Hemet, see
 2   id. at 80:5–6, although he could not recall when he had visited. See id. at 80:7–12. Despite
 3   visiting the property, Mr. Rutherford did not stay at the Travel Lodge in Hemet. See id. at
 4   80:16–18.
 5         Indeed, at one point during cross-examination after being handed a handful of his
 6   own ADA complaints, Mr. Rutherford remarked: “Do I need to mark these? Because
 7   they’re starting to add up here and I can’t tell one from the other.” See id. at 74:5–7.
 8   Mr. Rutherford could not recall the amount of any settlements received in any of these
 9   specific lawsuits, see id. at 85:9–86:19, or what an average settlement figure might be. See
10   id. at 85:6–8. Mr. Rutherford has also entered into an unknown number of settlements with
11   entities he has not formally filed an ADA lawsuit against. See id. at 84:22–85:1.
12         Ms. Filardi is also a prolific litigator, having filed at least 31 lawsuits in the Central
13   District of California since 2015. See Def.’s RJN Ex. K. Like Mr. Rutherford, she could
14   not remember the number of ADA lawsuits in which she had been involved, see id. at
15   135:5–9; how many she had filed with Mr. Rutherford, see id. at 135:20–22; or against
16   which businesses she was currently litigating. See id. at 135:10–19. She was not sure
17   whether she ever previously had sued a business located in San Diego County, see id. at
18   135:23–136:6, or how much she had received from ADA-related litigation and settlements.
19   See id. at 136:7–13. Unlike Mr. Rutherford, however, Ms. Filardi has never settled a claim
20   where an ADA complaint has not been filed. See id. at 136:23–25.
21         Nonetheless, Ms. Filardi does not consider suing businesses to be her “job.” See id.
22   at 138:5–6. Rather, she testified that pursuing mobility-related litigation is “extremely
23   important to” her, see id. at 139:3–5, because performing daily life activities for a disabled
24   person can be “a struggle, and [Ms. Filardi] do[es]n’t think this should be a struggle.” See
25   id. at 139:16–18. Having to ensure that facilities are accessible is “an added burden every
26   time [a disabled person] go[es] out[, a]nd [Ms. Filardi] think[s] that limits a lot of people
27   from actually going out and enjoying their life when they’re disabled, because it’s a pain
28   to have to do that every time you go out.” See id. at 140:1–5.

                                                   15
                                                                                  18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1854 Page 16 of 52



 1           Mr. Rutherford has returned to facilities he has sued to check compliance, but he has
 2   never returned to a hotel he has sued to spend the night. See id. at 149:11–150:7. At his
 3   deposition, he could recall having stayed at only two hotels for leisure.6 See Rutherford
 4   Depo. at 70:2–71:7.
 5           G.    Mr. Rutherford’s and Ms. Filardi’s Experience with Defendant’s Hotels
 6           Defendant owns three hotels in San Diego, California: the Bahia Resort Hotel, The
 7   Lodge at Torrey Pines, and the Catamaran Resort (the “Hotels”). See SAC ¶ 25. The
 8   Hotels were constructed to be compliant with the 1991 ADA standards. See Tr. at
 9   156:1–16. They are all located at least 145 miles from Mr. Rutherford and Ms. Filardi’s
10   residence, see Def.’s Exs. 205–07, and at least 140 miles from the Association’s post office
11   box. See Def.’s Exs. 208–10.
12           Mr. Rutherford and Ms. Filardi have “been desiring to go [to] San Diego for years.”
13   Tr. at 61:23–24. As of October 16, 2018, however, Mr. Rutherford could not specifically
14   recall having visited San Diego before. See id. at 62:1–63:7; see also Rutherford Depo. at
15   52:20–53:17. He also could not recall why he ultimately decided not to stay in San Diego
16   after   researching     Defendants’      Hotels     and    others,    see    Rutherford     Depo.     at
17   194:18–195:2, and he did not believe that he and Mr. Filardi had stayed in another location
18   instead. See id. at 195:4–5.
19           Regarding their reasons for wishing to stay at Defendant’s hotels in particular,
20   Mr. Rutherford testified that Defendant’s Hotels “are resorts . . . [that] have a very good
21   reputation. They are places you can go and have a good time, spend some time. That was
22   our intention. Our intention was to go away someplace where we could really enjoy
23   ourselves, get away, spend a few days there and just enjoy being away from the desert.”
24   Tr. at 148:2–13. As for the Lodge, “[Ms. Filardi’s] uncle had stayed there at one point,
25   and he was effusive about how great it was to be there and how much he enjoyed himself,
26
27
     6
28    Mr. Rutherford also included the Sofia Hotel in San Diego as a hotel he had stayed at for “leisure,” see
     Rutherford Depo. at 71:5–6, but he had stayed there the night before his deposition. See id. at 64:17–21.

                                                        16
                                                                                          18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1855 Page 17 of 52



 1   and so I guess the short answer [for why we wanted to stay there] is, you know, a
 2   recommendation, referral.” Id. at 148:14–20. Mr. Rutherford testified that did not know
 3   that the Hotels were related to each other at the time he was researching them. See
 4   Rutherford Depo. at 168:3–16.
 5          At Mr. Rutherford’s October 16, 2018 deposition, Mr. Rutherford could not recall
 6   the first time he had visited any of the websites for Defendant’s Hotels (the “Websites”) or
 7   what time of day it was. See Tr. at 58:10–21, 89:5–18. He also could not remember what
 8   device he used to access the Websites or whether he had visited the Websites more than
 9   once in the prior two years. See id. at 87:16–88:13, 89:21–90:10.
10          When testifying on July 1, 2019, however, Mr. Rutherford’s recollection improved.
11   See id. at 59:2–5. At the evidentiary hearing, Mr. Rutherford testified that, sometime in
12   late 2017, he first investigated the possibility of staying at one of Defendant’s Hotels. See
13   Tr. at 28:23–29:5. As part of that investigation, Mr. Rutherford and Ms. Filardi visited the
14   Websites of each of Defendant’s three Hotels to determine whether the Hotels and rooms
15   were accessible. See id. at 29:21–30:23, 121:15–17. Mr. Rutherford recalled that the
16   Bahia’s website indicated that the rooms were “accessible,” although that alone was
17   insufficient for him to determine whether the room was sufficiently accessible for him. See
18   id. at 30:24–32:16. As for the Catamaran, Mr. Rutherford found “[n]othing that would
19   help [him] to be able to make a determination as to whether or not [he] wanted to stay
20   there.” See id. at 33:3–34:4. Specifically, the website again advertised that the rooms were
21   “accessible,” which “d[id]n’t give [him] any detail about what is going to be found in the
22   room, if it’s going to have a roll-in shower. It says nothing.” 7 Id. at 34:5–15. Finally, as
23
24   7
       At his deposition, Mr. Rutherford testified that “accessibility is subject to interpretation.” Rutherford
25   Depo. at 101:14; accord id. at 102:23. “[I]f you know all the specs [in the ADA] and you say, . . . when
     we say ‘accessibility,’ we’re saying that we conform with the standard for accessible design. But unless
26   that’s said, unless that’s understood, then you don’t know that you can -- you can’t presume that because
     someone tells you something is accessible that it means that it’s really accessibly because a lot of people
27   have faulty conceptions of what’s actually accessible.” Id. at 101:11–25. Nonetheless, Mr. Rutherford
28   testified, he would not “feel more comfortable” if a hotel’s website “had the word ‘ADA’ in here.” See
     id. at 106:19–107:3. Instead, he would “like the website to describe the dimensions or measurements,”

                                                         17
                                                                                            18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1856 Page 18 of 52



 1   for The Lodge, Mr. Rutherford testified that its website “made a vague reference to having
 2   an accessible room with a roll-in shower,” which was “totally insufficient” for
 3   Mr. Rutherford “to make a decision regarding whether the room w[ould] meet [his] needs.”
 4   Id. at 34:20–35:17. Ms. Filardi similarly concluded that the Websites did not contain
 5   information regarding the accessibility features Ms. Filardi wanted.                       See id. at
 6   121:23–122:1, 122:14–18, 124:21–125:2 (The Lodge); 126:4–14 (Catamaran); 127:2–12
 7   (Bahia).
 8          Based on his review of Defendant’s Websites, Mr. Rutherford concluded that they
 9   were “devoid of any meaningful information that would allow [him] to make a decision on
10   renting an accessible room for [himself] and [Ms. Filardi].” Id. at 36:7–13. Consequently,
11   he did not attempt to book a room through Defendant’s reservation system(s) because
12   “[t]here would [have] be[en] no point in that” given that he “didn’t know anything about
13   the accessibility of the room or the hotel.” Id. at 36:14–21. Since filing this action,
14   Mr. Rutherford also has learned through discovery that reserving an accessible room at one
15   of Defendant’s Hotels “requires a person such as [him]self or Patricia to take extra steps
16   which are not normally required to be able to reserve a room of [their] choosing.” Id. at
17   37:22–38:12.
18          The cumulative result of the insufficiencies Mr. Rutherford identified with
19   Defendant’s Websites is that he “feel[s] singled out due to [his] disability that [he is] . . .
20   required to go through extra steps that people who don’t have a disability do not have to
21   go through.” Id. at 40:13–20. Consequently, he has not attempted to book a room at one
22   of Defendant’s Hotels since his initial investigation, id. at 41:21–23, although he did return
23
24
     see id. at 107:4–18, although he does not know whether “websites for hotels are required to indicate
25   dimensions of the features on the website.” See id. at 107:19–22. Mr. Rutherford thought that he had
     visited some “websites that [he] felt were compliant with the ADA for [his] personal needs,” see id. at
26   135:24–136:4, although he could not recall and specifics and testified that he “was surprised to find a
     couple. Very few.” See id. at 136:6–8. Similarly, “it’s been our experience, Patricia and I both, that we
27   can’t always rely on the information that we get from the people who we speak to at the hotels. . . .
28   Generally, people will say, oh, yeah, we have accessible rooms, they’re all ADA-accessible.” See id. at
     159:19–160:7.

                                                        18
                                                                                          18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1857 Page 19 of 52



 1   to the Websites before the Association’s deposition in San Diego. Id. at 41:24–42:13.
 2   Again, Mr. Rutherford did not attempt to reserve a room at any of Defendant’s Hotels at
 3   that time because of “what [he] perceived as being obstacles to being able to reserve a
 4   room,” namely, that “[t]he procedure didn’t quite make sense to [him]” because he
 5   “couldn’t just go to the website, pick out a room[,] and reserve it.” Id. at 42:14–43:5.
 6         If the accessibility issues on Defendant’s Websites were addressed, Mr. Rutherford
 7   testified that there was “[n]o question” that he would stay at any of Defendant’s Hotels,
 8   and “[p]articularly the Lodge at Torrey Pines.” See id. at 148:21–149:3. Mr. Rutherford
 9   estimated that he and Ms. Filardi “could probably [afford to] stay 30, 40, 50, 60 days, if we
10   wanted to, overnight [at hotels in Southern California per year].” Id. at 149:4–10.
11                                           ANALYSIS
12   I.    Evidentiary Issues
13         Although the Court ruled on the vast majority of the Parties’ evidentiary objections
14   at the hearing, it reserved ruling on the admissibility of Plaintiffs’ PageFreezer archives of
15   the Websites from January 18, 2018, June 15, 2018, and June 19, 2019, see Tr. at
16   117:19–21, 118:19–20, 146:17–147:6, and requested that the Parties submit supplemental
17   briefing on the issue. See id. at 158:4–8.
18         Analogizing to the Internet Archive’s Wayback Machine, see Pls.’ Supp. Br. at 3,
19   Plaintiffs urge that the PageFreezer archives of the Websites are (1) properly authenticated
20   by PageFreezer’s CEO and therefore admissible under Federal Rule of Evidence 901, see
21   Pls.’ Supp. Br. at 4–6; (2) relevant under Federal Rule of Evidence 401 because they
22   indicate “whether Defendant’s online-reservation system contained descriptions of
23   accessible features with sufficient specificity for Plaintiff to know whether the hotels met
24   his accessibility needs” and, “on the date the archive was captured, if anything, the
25   Websites would have only added accessibility-related content since the lawsuit was filed,”
26   Pls.’ Supp. Br. at 6–7 (emphasis in original); and (3) not hearsay under Federal Rules of
27   Evidence 803(6) (business records) and 801(d)(2) (opposing party statement) or as
28   ///

                                                  19
                                                                                 18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1858 Page 20 of 52



 1   “testimony generated by a machine.” Pls.’ Supp. Br. at 7 & n.6 (citing Christopher B.
 2   Mueller & Laird C. Kirkpatrick, Evidence Under the Rules 122 (7th ed. 2011).
 3         Defendants counter that the “Internet Archive offers a distinctly different service
 4   that PageFreezer,” Def.’s Closing Br. at 19, because “the Internet Archive is a nonprofit,
 5   publicly available service accessible for free” with “an explainable system for how it works
 6   to gather content and how gathered content is stored.” Id. at 20. “PageFreezer, on the other
 7   hand, is a private, paid for service which is purporting to gather specific documentation
 8   requested by its customers for litigation” that “has provided no declaration describing the
 9   manner in which it gathers any such records, the process it utilized to do so or the
10   description of how the contend is stored.” Id. at 20. Further, “Plaintiffs have not identified,
11   and Defendant has not located, a single case in which PageFreezer documents have been
12   admitted.” Id. at 19.
13         Defendants additionally argue that, first, the PageFreezer archives are not relevant
14   because “Plaintiffs presented no evidence they visited the Evans Hotels’ properties
15   websites on any of the[] dates” on which the PageFreezer archives were captured and “the
16   contents of the Evans Hotels’ properties websites on subsequent dates is not relevant to
17   whether or not Plaintiffs encountered any barriers when they visited the websites.” Def.’s
18   Closing Br. at 15. “Furthermore, the PageFreezer snapshots . . . are not relevant because
19   they do not include snapshots from the Evans Hotels’ properties[’] online reservation
20   systems” and, in any event, “Plaintiffs never actually accessed the hotel reservation
21   systems so as to encounter this content.” Id. Second, Defendants urge that the PageFreezer
22   archives are not properly authenticated because “[d]ocuments prepared specifically for use
23   in litigation are . . . dripping with motivations to misrepresent,” id. at 16 (quoting AMPAT
24   Midw., Inc. v. Ill. Tool Works Inc., 896 F.2d 1035, 1045 (7th Cir. 1990)) (citing U-Haul
25   Int’l, Inc. v. Lumbermens Mut. Cas. Co., 576 F.3d 1040, 1043–44 (9th Cir. 2009)), and the
26   authenticating declaration—which was “submitted untimely in violation of the Court’s
27   Order,” id. at 16 n.6—“is hearsay and unreliable.” Id. at 16. Third, Defendants contend
28   that the PageFreezer archives are not the “best evidence” given that they “are not certified

                                                   20
                                                                                  18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1859 Page 21 of 52



 1   and contain handwritten notes and post-its by unknown sources which most certainly were
 2   not present when the documents were prepared.” Id. at 17. Finally, Defendants argue that
 3   the PageFreezer documents are not business records because they “were made at some date
 4   subsequent to when Plaintiffs viewed the Evans Hotels’ properties websites . . . by some
 5   unknown person . . . and w[ere] prepared specifically for litigation.” Id. at 19.
 6         As an initial matter, the Court declines to consider the declaration of Michiel Riedijk
 7   (the “Riedijk Declaration”), which was not timely listed in the Parties Joint Witness and
 8   Exhibit List. See ECF No. 67. The Court explicitly “CAUTIONED” the Parties “that any
 9   witnesses or exhibits not listed in the Parties’ joint list of witnesses and exhibits shall not
10   be admitted and considered at the hearing.” ECF No. 66 at 2 (emphases in original).
11   Defendant further contends that Plaintiffs failed to provide it with a copy of the Riedijk
12   Declaration until the afternoon of June 28, 2019, the Friday before Monday’s evidentiary
13   hearing. See Def.’s Closing Br. at 16 n.6; see also Tr. at 146:7–16. In light of the Court’s
14   explicit admonition that it would not entertain untimely exhibits, the Court concludes that
15   the Riedijk Declaration is not admissible. See, e.g., Fed. R. Civ. P. 16(f)(1)(C); Brown v.
16   Uttecht, 530 F.3d 1031, 1037 (9th Cir. 2008) (“[A] district court[ ha]s broad ‘discretion
17   to exclude an exhibit not identified in the pretrial order.’”) (quoting Swinton v. Potomac
18   Corp., 270 F.3d 794, 809 (9th Cir. 2001)).
19         Although the PageFreezer archives are not hearsay, see, e.g., Hernandez v. XPO
20   Logistics Freight, Inc., No. 218CV01034ODWMRW, 2018 WL 1804692, at *5 (C.D. Cal.
21   Apr. 16, 2018) (statement from the defendant’s own website not hearsay when offered
22   against the defendants); Perfect 10, Inc. v. Cybernet Ventures, Inc., 213 F. Supp. 2d 1146,
23   1155 (C.D. Cal. 2002); see also Abu-Lughod v. Calis, No. CV 13-2792 DMG (RZX), 2015
24   WL 12746198, at *3 (C.D. Cal. May 20, 2015) (“Further, ‘to the extent these images and
25   text are being introduced to show the images and text found on the websites, they are not
26   statements at all—and thus fall outside of the ambit of the hearsay rule.’”) (quoting
27   Telewizja Polska USA, Inc. v. Echostar Satellite Corp., No. 02 C 3293, 2004 WL 2367740,
28   at *5 (N.D. Ill. Oct. 15, 2004)), the Court concludes that they are neither properly

                                                   21
                                                                                  18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1860 Page 22 of 52



 1   authenticated nor relevant. At his deposition, Mr. Rutherford could not confirm that the
 2   printouts represented “what the website looked like when [he] looked at it in 2017.” See
 3   Rutherford Depo. at 172:12–21.        Further, at the hearing, Mr. Rutherford’s counsel
 4   conceded that Plaintiffs were “not trying to tell the Court that [Mr. Rutherford] looked at
 5   any of this.”   Tr. at 113:7–9.     Accordingly, the PageFreezer archives captured on
 6   January 18, 2018, June 15, 2018, and June 19, 2019, are not relevant given
 7   Mr. Rutherford’s inability to confirm that the archives were substantially similar to the
 8   versions of the Websites he viewed in late 2017. See, e.g., Mycoskie, LLC v. Ebuys, Inc.,
 9   293 F. Supp. 3d 1076, 1084 (C.D. Cal. 2017) (sustaining objection to Wayback Machine
10   archives of terms and conditions on website captured on December 13, 2012 and March 2,
11   2013, where party offering the documents acknowledged that they were not dated
12   January 31, 2013, the date it registered as a customer of the website proprietor). The
13   inability to confirm that the archives accurately reflect the contents of the Websites
14   Mr. Rutherford viewed also presents an authentication issue. See, e.g., Cook v. J & J Snack
15   Foods Corp., No. 2:09-CV-02297-GEB, 2010 WL 3910478, at *5 (E.D. Cal. Jan. 28, 2010)
16   (concluding that website printouts were not properly authenticated where the declarant did
17   “not declare . . . that the print outs accurately reflec[ed] the contents of the websites she
18   viewed”).
19         Like Defendants, see, e.g., Def.’s Closing Br. at 19, the Court also is troubled by the
20   absence of any cases admitting PageFreezer records.           Although Plaintiffs’ counsel
21   indicated at the evidentiary hearing that “there are records from this company . . . in many
22   cases,” see Tr. at 116:16–20, he was “not aware of any specific cases,” see id. at
23   117:10–11, and cited no such cases in Plaintiffs’ Supplemental Brief. See generally Pls.’
24   Supp. Br. at 3–7. Like Defendants, see Def.’s Closing Br. at 19, the Court has found no
25   cases addressing the admissibility of, let along referencing, “PageFreezer” archives.
26   Coupled with the differences between PageFreezer and the Internet Archive—including
27   that the Internet Archive offers a free, publicly available service whereas PageFreezer
28   offers a paid service in anticipation of litigation—the Court declines to admit the

                                                  22
                                                                                18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1861 Page 23 of 52



 1   PageFreezer archives as analogous to those from the Wayback Machine admitted in other
 2   litigation. The Court therefore SUSTAINS Defendant’s objection to the PageFreezer
 3   archives of the Websites, introduced at the evidentiary hearing as Plaintiffs’ Exhibits 2, 3,
 4   and 4.
 5   II.      Standing
 6            “[S]tanding is an essential and unchanging part of the case-or-controversy
 7   requirement of Article III.” Lujan v. Defenders of Wildlife, 504 U.S. 555, 560 (1992). “For
 8   that reason, both the Supreme Court and [the Ninth Circuit] have held that whether or not
 9   the parties raise the issue, [f]ederal courts are required sua sponte to examine jurisdictional
10   issues such as standing.” D’Lil v. Best W. Encina Lodge & Suites, 538 F.3d 1031, 1035
11   (9th Cir. 2008) (second alteration and emphasis in original) (quoting Bernhardt v. Cty. of
12   Los Angeles, 279 F.3d 862, 868 (9th Cir. 2001)) (internal quotation marks omitted) (citing
13   United States v. Hays, 515 U.S. 737, 742 (1995)).
14            The plaintiff bears the burden of establishing standing. Id. at 1036. To meet its
15   burden, an individual plaintiff must show three things:
16                  First, [it] must have suffered an injury in fact—an invasion of a
                    legally protected interest which is (a) concrete and particularized,
17
                    and (b) actual or imminent, not conjectural or hypothetical.
18                  Second, there must be a causal connection between the injury and
                    the conduct complained of . . . . Third, it must be likely, as
19
                    opposed to merely speculative, that the injury will be redressed
20                  by a favorable decision.
21   Id. (alterations in original) (quoting Lujan, 504 U.S. at 560–61).
22            These requirements must also be satisfied by “a disabled individual claiming
23   discrimination” under the ADA. Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 946
24   (9th Cir. 2011) (citing U.S. Const. art. III, § 2; Lujan, 504 U.S. at 560; Fortyune v. Am.
25   Multi-Cinema, Inc., 364 F.3d 1075, 1081 (9th Cir. 2004)). A plaintiff with a disability
26   establishes that he has suffered an injury in fact for purposes of the ADA when he
27   demonstrates that he encountered an accessibility barrier that is related to his disability and
28   ///

                                                    23
                                                                                   18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1862 Page 24 of 52



 1   that interferes with his “full and equal enjoyment” of the facility. See id. at 947 (quoting
 2   42 U.S.C. § 12182(a)).
 3         “In addition, to establish standing to pursue injunctive relief, which is the only relief
 4   available to private plaintiffs under the ADA, [the plaintiff] must demonstrate a ‘real and
 5   immediate threat of repeated injury’ in the future.” Id. at 946 (footnote omitted) (citing
 6   Fortyune, 364 F.3d at 1081). “[A]n ADA plaintiff can show a likelihood of future injury
 7   when he intends to return to a noncompliant accommodation and is therefore likely to
 8   reencounter a discriminatory architectural barrier.” Id. at 950. “Alternatively, a plaintiff
 9   can demonstrate sufficient injury to pursue injunctive relief when discriminatory
10   architectural barriers deter him from returning to a noncompliant accommodation.” Id.
11   “[W]here . . . the public accommodation being sued is far from the plaintiff’s home, [the
12   Ninth Circuit] ha[s] found actual or imminent injury sufficient to establish standing where
13   a plaintiff demonstrates an intent to return to the geographic area where the accommodation
14   is located and a desire to visit the accommodation if it were made accessible.” D’Lil, 538
15   F.3d at 1037 (citing Pickern v. Holiday Quality Foods, Inc., 293 F.3d 1133, 1138 (9th Cir.
16   2002); Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1037–38 (9th Cir. 2008)).
17         A plaintiff suing under Title III of the ADA may also claim “tester standing.” See
18   Civil Rights Educ. & Enf’t Ctr. v. Hosp. Properties Tr., 867 F.3d 1093, 1101–02 (9th Cir.
19   2017) (“CREEC”). Consequently, it is irrelevant to the determination of standing that a
20   plaintiff’s sole reason for visiting or returning to an establishment is to assess compliance
21   with the ADA. See id. at 1102.
22         Further, “an association has standing to bring suit on behalf of its members when:
23   (a) its members would otherwise have standing to sue in their own right; (b) the interests it
24   seeks to protect are germane to the organization’s purpose; and (c) neither the claim
25   asserted nor the relief requested requires the participation of individual members in the
26   lawsuit.” Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S. 333, 343 (1977). Claims
27   for declaratory and injunctive relief do not require individualized proof, thereby satisfying
28   the third prong. See id. at 344.

                                                  24
                                                                                  18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1863 Page 25 of 52



 1         An evidentiary hearing may be necessary to resolve genuine disputed factual issues
 2   concerning standing. See Hohlbein v. Hospitality Ventures, LLC, 248 Fed. App’x 804, 806
 3   (9th Cir. 2007); see also Duke Power Co. v. Carolina Envt’l Study Grp., Inc., 438 U.S. 59,
 4   67–68 (1978). “Particularly where credibility and veracity are at issue . . . , written
 5   submissions are a wholly unsatisfactory basis for decision.” Goldberg v. Kelly, 397 U.S.
 6   254, 269 (1970).
 7         “The evidence relevant to the standing inquiry consists of ‘the facts as they existed
 8   at the time the plaintiff filed the complaint.’” D’Lil, 538 F.3d at 1036 (quoting Skaff v.
 9   Meridien N. Am. Beverly Hills, LLC, 506 F.3d 832, 838 (9th Cir. 2007) (citing Lujan, 504
10   U.S. at 569 n.4)).        “In evaluating whether a civil rights litigant has satisfied these
11   requirements, [t]he Supreme Court has instructed [court]s to take a broad view of
12   constitutional standing . . . especially where, as under the ADA, private enforcement suits
13   are the primary method of obtaining compliance with the Act.” Id. (first and third
14   alterations in original) (quoting Doran, 524 F.3d at 1039–40 (quoting Trafficante v. Metro.
15   Life Ins. Co., 409 U.S. 205, 209 (1972))) (internal quotation marks omitted).
16         A.     Mr. Rutherford’s Standing
17         “[A]n ADA plaintiff can establish standing to sue for injunctive relief either by
18   demonstrating deterrence, or by demonstrating injury-in-fact coupled with an intent to
19   return to a noncompliant facility.” Chapman, 631 F.3d at 944. Mr. Rutherford claims to
20   have satisfied both tests. See, e.g., SAC ¶ 19; Pls.’ Resp. at 1–10; Pls.’ Supp. Br. at
21   18–19; Pls.’ Closing Br. at 1–9.
22                1.      Injury-in-Fact Coupled with an Intent to Return
23                        a.      Injury-in-Fact
24         An ADA plaintiff “lacks standing if . . . the barriers he seeks to enjoin do not pose a
25   real and immediate threat to him due to his particular disability.” Chapman, 631 F.3d at
26   953. In other words, “to suffer an injury-in-fact arising from an actual encounter with a
27   barrier, an ADA plaintiff must establish that the barrier relates to his disability.” Strojnik
28   v. Host Hotels & Resorts, Inc., No. CV 19-00136 JMS-RT, 2020 WL 2736975, at *3 (D.

                                                    25
                                                                                 18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1864 Page 26 of 52



 1   Haw. May 26, 2020) (quoting Strojnik v. IA Lodging Napa First LLC, 2020 WL 906722,
 2   at *2 (N.D. Cal. Feb. 25, 2020) (emphasis in original) (citing Chapman, 631 F.3d at 947
 3   n.4)) (citing Doran, 524 F.3d at 1044 n.7).
 4         Analogizing to the Fair Credit Reporting Act, Plaintiffs urge that the “procedural
 5   and intangible harm” Mr. Rutherford experienced as a result of Defendant’s alleged
 6   violations of the ADA is sufficient to establish injury-in-fact for purposes of Article III
 7   standing. See Pls.’ Supp. Br. at 13–18 (quoting & citing Robins v. Spokeo, Inc., 867 F.3d
 8   1108 (9th Cir. 2017)). This very argument has been rejected by other courts, see, e.g.,
 9   Gastelum v. Canyon Hosp. LLC, No. CV-17-02792-PHX-GMS, 2018 WL 2388047, at *10
10   (D. Ariz. May 25, 2018) (“As the Supreme Court held in Spokeo, however, [the ADA
11   plaintiff] cannot ‘allege a bare procedural violation, divorced from any concrete harm’ and
12   maintain standing to bring the lawsuit.”) (citing Spokeo, 136 S. Ct. at 1549), and, in the
13   absence of Ninth Circuit authority holding that a procedural violation of the ADA is
14   sufficient to confer Article III standing, the Court declines to adopt it here.
15         The Court also notes that Mr. Rutherford and Ms. Filardi testified to different
16   disabilities and, consequently, different needs, with Ms. Filardi’s needs being more
17   restrictive than Mr. Rutherford’s. See generally Tr. at 8:15–21:21 (Mr. Rutherford’s
18   disabilities); and id. at 21:22–23:9, 23:25–27:7, 27:12–28:22 (Mr. Rutherford’s needs),
19   with id. at 44:22–45:4, 139:7–8 (Ms. Filardi’s disabilities); and id. at 23:10–24, 27:7–10,
20   121:20–124:25, 127:14–128:1 (Ms. Filardi’s needs); see also id. at 44:10–45:22, 127:9
21   (difference between Mr. Rutherford’s and Ms. Filardi’s needs). Mr. Rutherford alleges
22   that he was denied full and equal access to Defendant’s reservations services, not that he
23   was denied full and equal access as a result of his association with Ms. Filardi. See, e.g.,
24   SAC ¶¶ 1, 18–19, 50, 61; see also Huynh v. Bracamontes, No. 5:16-CV-01457-HRL, 2016
25   WL 3683048, at *2 (N.D. Cal. July 12, 2016) (“The parties agree that a plaintiff pleading
26   associational discrimination under 42 U.S.C. § 12182(b)(1)(E) ‘must allege some specific,
27   direct, and separate injury as a result of association with a disabled individual.’”) (quoting
28   George v. AZ Eagle TT Corp., 961 F. Supp. 2d 971, 974 (D. Ariz. 2013)); Glass v. Hillsboro

                                                   26
                                                                                  18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1865 Page 27 of 52



 1   Sch. Dist. 1J, 142 F. Supp. 2d 1286, 1288 (D. Or. 2001) (“[T]o state a valid claim for
 2   associational discrimination under either statute, a plaintiff must allege some ‘specific,
 3   direct, and separate injury’ as a result of association with a disabled individual.”).
 4   Consequently, Mr. Rutherford “lacks standing” as to “barriers . . . [that] do not pose a real
 5   and immediate threat to him due to his particular disability,” see Chapman, 631 F.3d at
 6   953, and it is only those barriers related to Mr. Rutherford’s disabilities that are relevant to
 7   the Court’s analysis of his standing.8 See, e.g., Gastelum, 2018 WL 2388047, at *10 (“It
 8   might be easier for both [the plaintiff] and the hotel to allow a disabled person like [the
 9   plaintiff] to assert all ADA deficiencies for all disabled persons so that such matters could
10   theoretically be resolved in the course of one lawsuit. But, [the plaintiff] simply does not
11   have standing to assert discrimination for disabilities that he does not have, nor can he
12   assert a failure to comply with regulations that do not discriminate against him.”).
13          This brings the Court to Defendant’s challenges. Defendant contends that there is
14   no credible testimony that Mr. Rutherford “encountered” any of the alleged barriers. See
15   Def.’s Resp. at 6; Def.’s Tr. Br. at 4–5; Def.’s Closing Br. at 1–7. Although Defendant
16   previously intimated that Mr. Rutherford had not accessed the Websites, it argued in its
17   Closing Brief that “Plaintiffs have not presented any evidence demonstrating their use or
18   enjoyment of the Evans Hotels’ websites was first, impeded in any way, and second, that
19   access to the website was minimized as a result of their mobility impairments.” Def.’s
20   Closing Br. at 3 (citing Tr. at 29:16–25, 30:12–18, 30:24–31:2, 33:3–4, 33:18–25,
21   34:20–35:5, 58:10–21, 121:16–122:18, 8:15–21, 19:1, 46:8–24).
22   ///
23
24   8
        Mr. Rutherford’s “preferences” also are not relevant. Mr. Rutherford testified, for example, that it is
25   “nice” to have access to van-accessible parking because it provides “more room” for his rollator, Tr. at
     23:25–24:12; that he “like[s] to have grab bars] in the shower,” id. at 26:8–11; that he “really like[s] to
26   have” a roll-in shower, if possible, id. at 26:12–13, because “[t]here’s more room in there” and “grab bars
     . . . are required,” id. at 26:25–27:7; that he “really like[s]” to have a non-skid floor, id. at 28:12–17; and
27   that it is “nice” to have an accessible sink so that he can sit on his rollator while he brushes his teeth. See
28   id. at 27:12–22. There is a difference, however, between what Mr. Rutherford “likes” and what he
     “needs,” with only the latter being relevant to Mr. Rutherford’s standing.

                                                           27
                                                                                               18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1866 Page 28 of 52



 1         Plaintiffs counter that they “tried to learn about and reserve rooms using Defendant’s
 2   exclusive online reservation system – its Websites – and were denied full and equal access,
 3   in violation of section 36.302(e)(1) [of Title 28 of the Code of Federal Regulations],” which
 4   “also denied access to Defendant’s physical hotels.”         Pls.’ Closing Br. at 3 (citing
 5   Chapman, 631 F.3d at 947). Further, “Defendant concedes its violation of Sections
 6   36.302(e)(1)(i) and (ii) when it acknowledged that its online reservation system only
 7   disclosed that certain rooms were ‘accessible’ with no additional information” because
 8   “[c]ommon sense dictates that conclusorily stating that its rooms are ‘accessible’ is not
 9   enough detail for Plaintiffs to assess whether a hotel or guest room meets their particular
10   accessibility needs.” Id. at 4 (citing Def.’s Closing Br. at 6). First, “Plaintiffs found that
11   no descriptions of accessible features were present when they tried to identify a room to
12   reserve and, accordingly, they could not reserve a room using the Websites, and thus
13   Plaintiffs had actual knowledge of the illegal barriers in violation section[]
14   36.302(e)(1).” Id. at 5 (emphasis in original). Second, “Plaintiff Rutherford . . . has actual
15   knowledge of a second, independent barrier to access he learned through review of
16   Defendant’s responses to discovery in this case, that all potential guests reserving rooms
17   with accessible features through the Websites are required to complete additional steps and
18   take additional time to reserve an accessible room, over and above those required for other
19   guests.” Pls.’ Closing Br. at 5.
20         The Court sees several issues with Mr. Rutherford’s claimed encounters with
21   barriers on Defendant’s Websites. First, it is clear from Mr. Rutherford’s testimony that
22   his mobility- and balance-related disabilities are not consistent because the severity of his
23   condition correlates to “the level of pain” that he is experiencing. See Tr. at 21:17–21; see
24   also id. at 17:14–23. Sometimes Mr. Rutherford uses a walker or rollator, other times he
25   uses a cane, very rarely he uses a wheelchair, and “at times” he is able to walk unassisted.
26   See id. at 17:24–21:16. It is therefore unclear the extent to which Mr. Rutherford required
27   an accessible room at the time he wished to visit Defendant’s Hotels. See, e.g., Strojnik v.
28   Vill. 1017 Coronado, Inc., No. 19-CV-02210-BAS-MSB, 2020 WL 3250608, at *4 (S.D.

                                                  28
                                                                                 18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1867 Page 29 of 52



 1   Cal. June 16, 2020) (dismissing with prejudice ADA lawsuit for lack of standing where,
 2   among other things, the “[p]laintiff d[id] not allege when he needs the assistance of a
 3   wheelchair or that he needed the assistance of a wheelchair at the time he wished to visit
 4   the Hotel. As such, he has alleged insufficient facts to show even that he was disabled at
 5   the time he intended to visit San Diego.”) (citing Rutherford v. Caesar’s Mexican Rest.,
 6   LLC, No. 19-cv-1416-LAB (JLB), 2019 WL 4193392 (S.D. Cal. Sept. 3, 2019)).
 7         Second, Mr. Rutherford fails to establish injury-in-fact under Section
 8   36.302(e)(1)(i), which provides that “[a] public accommodation that owns, leases (or leases
 9   to), or operates a place of lodging shall, with respect to reservations made by any means,
10   including by telephone, in-person, or through a third party . . . [m]odify its policies,
11   practices, or procedures to ensure that individuals with disabilities can make reservations
12   for accessible guest rooms during the same hours and in the same manner as individuals
13   who do not need accessible rooms.” 28 C.F.R. § 36.302(e)(1)(i). Mr. Rutherford contends
14   that Defendants have violated this provision because, after filing this case, “he learned
15   through review of Defendant’s responses to discovery . . . that all potential guests reserving
16   rooms with accessible features through the Websites are required to complete additional
17   steps and take additional time to reserve an accessible room, over and above those required
18   for other guests.” Pls.’ Closing Br. at 5. Not only does the operative Second Amended
19   Complaint contain no allegations supporting this theory of liability, see generally SAC, but
20   Mr. Rutherford did not attempt to make a reservation through Defendant’s Websites. See,
21   e.g., Tr. at 36:14–21, 41:21–23, 42:14–18, 43:3–5; see also Rutherford Depo. at
22   161:5–164:9. Plaintiffs nonetheless contend that “Plaintiff Rutherford has previously
23   offered testimony supporting this fact and if allowed he would have done so at the
24   Evidentiary Hearing,” Pls.’ Closing Br. at 6 (citing Tr. at 37:22–40:7), and that,
25   “[c]onsistent with the binding authority of CREEC, the source of Rutherford’s knowledge
26   need not be firsthand experience of the subject barrier.” Id. (citing CREEC, 867 F.3d at
27   1100).
28   ///

                                                  29
                                                                                 18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1868 Page 30 of 52



 1         It may be true that Mr. Rutherford need not have personally encountered the alleged
 2   barrier, but he still must have personal knowledge of it to establish standing. See Doran,
 3   524 F.3d at 1041–42 (holding that, while an ADA plaintiff may challenge barriers he has
 4   not personally encountered or about which he does not have personal knowledge once he
 5   has established standing, he first must “get[] . . . inside the courthouse door” by
 6   demonstrating that he suffered an injury-in-fact by personally encountering or having
 7   personal knowledge of at least one barrier); see also id. at 1047 (“An ADA plaintiff who
 8   has Article III standing as a result of at least one barrier at a place of public accommodation
 9   may, in one suit, permissibly challenge all barriers in that public accommodation that are
10   related to his or her specific disability.”). CREEC is not to the contrary—the plaintiffs in
11   CREEC did not personally encounter the barrier (a lack of free, accessible local transport
12   offered by the defendant hotels), but each had personal knowledge of the barrier because
13   she had called the hotel to inquire about the availability of such services. See 867 F.3d at
14   1097. Mr. Rutherford, by contrast, learned of additional steps in Defendant’s reservation
15   system for accessible rooms only through discovery in this case. See Pls.’ Closing Br. at
16   6. Consequently, Mr. Rutherford’s knowledge of the alleged Section 36.302(e)(1)(i)
17   violation is—at best—secondhand, which cannot confer standing.
18         Third, Mr. Rutherford fails to establish injury-in-fact under Section 36.302(e)(1)(ii),
19   which provides that “[a] public accommodation that owns, leases (or leases to), or operates
20   a place of lodging shall, with respect to reservations made by any means, including by
21   telephone, in-person, or through a third party . . . [i]dentify and describe accessible features
22   in the hotels and guest rooms offered through its reservations service in enough detail to
23   reasonably permit individuals with disabilities to assess independently whether a given
24   hotel or guest room meets his or her accessibility needs.” 28 C.F.R. § 36.302(e)(1)(ii).
25   Again, Mr. Rutherford did not visit the reservation pages through Defendant’s Websites.
26   See, e.g., Tr. at 36:14–21, 41:21–23, 42:14–18, 43:3–5; see also Rutherford Depo. at
27   161:5–164:9. Having failed to assess any accessibility-related information available
28   through the reservation pages, Mr. Rutherford’s contention that there was inadequate

                                                   30
                                                                                   18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1869 Page 31 of 52



 1   information on the Websites for him to determine whether Defendant’s Hotels had rooms
 2   meeting his accessibility needs is based on his speculation that no additional information
 3   was on those parts of the Websites that he did not attempt to access.                 In short,
 4   Mr. Rutherford cannot claim that there was insufficient accessibility information on the
 5   Websites when his assessment was based only on a portion of those Websites.
 6         Further, Plaintiffs’ contention that “[c]ommon sense dictates that conclusorily
 7   stating that its rooms are ‘accessible’ is not enough detail for Plaintiffs to assess whether a
 8   hotel or guest room meets their particular accessibility needs,” see Pls.’ Closing Br. at 4, is
 9   dubious. The Department of Justice’s own guidance concerning Section 36.302(e)(ii)
10   recognizes that, “[f]or hotels that were built in compliance with the 1991 Standards, it may
11   be sufficient to specify that the hotel is accessible and, for each accessible room, to describe
12   the general type of room (e.g., deluxe executive suite), the size and number of beds (e.g.,
13   two queen beds), the type of accessible bathing facility (e.g., roll-in shower), and
14   communications features available in the room (e.g., alarms and visual notification
15   devices).” 28 C.F.R. § Pt. 36, App. A. For this reason, the Court specifically asked
16   Defendant’s counsel at the evidentiary hearing whether the Hotels “were . . . constructed
17   to be compliant with the 1991 ADA Standards.” See Tr. at 156:1–3. Counsel indicated
18   that they were and referred the Court to its brief in opposition to Plaintiffs’ motion for class
19   certification. See id. at 156:4–16. The evidence cited in support of Defendant’s brief
20   appears to support that the Hotels offer accessible rooms built in compliance with the 1991
21   Standards, despite many of the Hotels’ original construction date(s) predating those
22   standards. See Decl. of Andy Thomas (“Thomas Decl.,” ECF No. 49-3) ¶¶ 4–6.
23         Mr. Rutherford testified that the Websites described rooms as being “accessible,”
24   see Tr. at 30:24–31:2, 32:21–24, 34:1–9, 35:6–14, 35:23–25, 103:23–104:16, some even
25   “in some detail.” See id. at 104:12. But just because Mr. Rutherford would like additional
26   detail does not mean that he is entitled to it under Section 36.302(e)(1)(ii). See, e.g., Barnes
27   v. Marriott Hotel Servs., Inc., No. 15-CV-01409-HRL, 2017 WL 635474, at *9–10 (N.D.
28   Cal. Feb. 16, 2017) (granting summary judgment in favor of the defendant on ADA claim

                                                   31
                                                                                   18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1870 Page 32 of 52



 1   asserted under Section 36.302(e)(1)(ii) where the hotel “was constructed to be compliant
 2   with the 1991 Standards[ and] provides descriptions of accessible features on
 3   its website that include the level of detail proposed by the ADA Guidance document.”).
 4         For all these reasons, the Court concludes that Mr. Rutherford has failed to establish
 5   injury-in-fact under either theory of liability pursuant to Section 32.306(e)(1).
 6                       b.    Intent to Return
 7         To establish standing, Plaintiffs also must establish that Mr. Rutherford intends to
 8   return to Defendant’s facilities.     See Chapman, 631 F.3d at 944.            This requires
 9   Mr. Rutherford to “demonstrate[] an intent to return to the geographic area where the
10   accommodation is located and a desire to visit the accommodation if it were made
11   accessible.” D’Lil, 538 F.3d at 1037 (citing Pickern, 293 F.3d at 1138).
12         As an initial matter, Plaintiffs argue that “[b]ecause this case involves barriers
13   located on the Websites (not services in or at the hotels), the ‘intent to return’ requirement
14   – after Plaintiff learns of the removal of barriers of the Websites – should naturally be a
15   return only to the Websites and not necessarily the physical hotels.” Pl.’s Supp. Br. at
16   18–19. The Court disagrees. The United States District Court for the District of Arizona,
17   the Honorable G. Murray Snow presiding, confronted a similar issue following a
18   consolidated evidentiary hearing concerning a serial ADA plaintiff’s standing in several
19   cases against hotels pending in that district. See Gastelum, 2018 WL 2388047. There, as
20   here, the plaintiff alleged that the basis for his ADA claim was that he was unable to
21   determine from the hotel’s website whether its rooms were ADA compliant, although he
22   “indend[ed] to book a room at the Defendant’s hotel once Defendant . . . removed all
23   accessibility barriers.” See id. at *1–2. In concluding that the plaintiff had failed to
24   establish standing, the court concluded that a future intent to “book a room” did not suffice:
25                [The plaintiff]’s standard avowal in his verified complaints that
                  he intends to “book a room” at each lodging is not sufficient to
26
                  establish concrete injury, absent a showing that he would likely
27                visit that hotel again (as opposed to merely booking a room) for
                  some purpose other than maintaining his litigation against that
28

                                                  32
                                                                                 18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1871 Page 33 of 52



 1                hotel. Avowing to a desire to “book a room,” is different than
                  avowing an intent to actually visit a hotel.
 2
 3   Id. at *7. So, too, here—Mr. Rutherford must establish an intent to return to Defendant’s
 4   Hotels, not just the Websites.
 5         “Courts often examine four factors to determine whether a plaintiff had an intent to
 6   return: (1) the proximity of the place of public accommodation to plaintiff’s residence,
 7   (2) plaintiff’s past patronage of defendant’s business, (3) the definitiveness of plaintiff’s
 8   plans to return, and (4) the plaintiff’s frequency of travel near defendant.” Antonio v.
 9   Vanareth Kim Yi, No. 2:14-CV-04323-SVW-AS, 2015 WL 13603781, at *2 (C.D. Cal.
10   Mar. 4, 2015) (collecting cases). In CREEC, the Ninth Circuit cited with approval the
11   Eleventh Circuit’s decision in Houston v. Marod Supermarkets, Inc., 733 F.3d 1323 (11th
12   Cir. 2013), which assessed the plaintiff’s “prior visits, proximity of residence to [the
13   establishment], plans for future visits, and status as an ‘ADA tester who has filed many
14   similar lawsuits.’” CREEC, 867 F.3d at 1100 (quoting Houston, 733 F.3d at 1335–37).
15         “Regarding the first factor, generally, if the plaintiff resides over one hundred miles
16   away from the        place      of   public accommodation, ‘the       distance   subverts   a
17   professed intent to return.’”        Strojnik   v.   Four   Sisters    Inns,     Inc.,    No.
18   219CV02991ODWJEMX, 2019 WL 6700939, at *4 (C.D. Cal. Dec. 9, 2019) (quoting
19   Antonio v. Yi, No. 2:14-CV-04323-SVW (ASx), 2015 WL 13603781, at *2 (C.D. Cal.
20   Mar. 4, 2015) (citing Harris v. Stonecrest Care Auto Ctr., LLC, 472 F. Supp. 2d 1208, 1217
21   (S.D. Cal. 2007)). “However, this factor is ‘less relevant when applied to hotels, because
22   it is generally the purpose of hotels to provide a place to stay away from someone’s
23   residence.’” Id. (quoting Order Granting Defendant’s Motion to Dismiss, Strojnik v.
24   Orangewood LLC, No. 8:19-cv-00946-DFS-GJS, at 11 (C.D. Cal. Aug. 8, 2019), ECF No.
25   34). Consequently, although Mr. Rutherford resides more than one hundred miles from
26   any of Defendant’s Hotels, see Def.’s Exs. 205–07, this factor is of limited relevance.
27         The remaining factors undermine Mr. Rutherford’s professed intent to return to
28   Defendant’s Hotels. Mr. Rutherford has not previously stayed at any of Defendant’s

                                                     33
                                                                                18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1872 Page 34 of 52



 1   Hotels—indeed, prior to his deposition in this case, he could not recall having visited San
 2   Diego. See Tr. at 62:1–63:7, 83:22–84:1; see also Rutherford Depo. at 52:20–53:17.
 3   Mr. Rutherford also had no concrete plans to stay at a San Diego hotel as of his October 16,
 4   2018 deposition or at the July 1, 2019 evidentiary hearing.9 See Rutherford Depo. at
 5   72:21–23; Tr. at 61:10–25. Not only has Mr. Rutherford not spent the night in a San Diego
 6   hotel except for when deposed in this case, see Tr. at 62:1–63:7, 83:22–84:1; see also
 7   Rutherford Depo. at 52:20–53:17, but he infrequently spends the night at hotels generally.
 8   See, e.g., Rutherford Depo. at 70:2–71:7. Considering the relevant factors, the Court
 9   determines that Mr. Rutherford has failed to establish an intent to return to Defendant’s
10   Hotels. See, e.g., Kristoffersen v. RVS110, LLC, No. 3:18-CV-0392-BEN-AGS, 2019 WL
11   1877183, at *3 (S.D. Cal. Apr. 26, 2019) (“Although Plaintiff’s vague desire to stay at the
12   Motel some day—‘whenever she visits San Diego’ and ‘need[s] a place to stay’—might
13   withstand a Rule 12(b)(1) motion to dismiss, Plaintiff does not carry her burden to
14   demonstrate standing at the summary judgment stage” because “[s]he offers no evidence
15   of any plans or a general intention to visit San Diego in the future” or “reasons why she
16   might visit San Diego in the future or why she would stay in Defendant’s Motel,” and “the
17   evidence shows Plaintiff has visited San Diego only three times in her life, including the
18   visit that led to her lawsuit”) (emphasis in original); Gastelum, 2018 WL 2388047 at *10
19   (dismissing nine ADA complaints filed by serial ADA plaintiff following consolidated
20   evidentiary hearing where the plaintiff testified to a single visit to a hotel that did not result
21   in an overnight stay and “ha[d] not pled any facts about a specific plan to return or about
22   why he is likely to want to stay or visit at Defendant’s hotel in the future” and, “[a]t the
23   evidentiary hearing, . . . could not remember why he had been interested in staying at the
24   [defendant’s] hotel”); Harris, 472 F. Supp. 2d at 1216 (dismissing with prejudice ADA
25
26
     9
       Although standing is to be assessed based on facts as they existed at the time the action was filed, see
27   D’Lil, 538 F.3d at 1036, that intention can be “the obvious and most reasonable inference to be drawn
28   from [a plaintiff’s] testimony” regarding the frequency with which a plaintiff traveled to the area both
     before and after filing suit. See id. at 1038 & n. 8.

                                                        34
                                                                                           18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1873 Page 35 of 52



 1   claim for lack of subject-matter jurisdiction following bench trial where “[a]ll four factors,
 2   in varying degrees, weigh against finding Plaintiff has standing in this case”); Molski, 405
 3   F. Supp. 2d at 1168–69 (concluding that the plaintiff had failed to establish standing where,
 4   following an evidentiary hearing, “all factors weigh heavily against finding standing in this
 5   case”); see also, e.g., Langer v. Badger Co., LLC, No. 18CV934-LAB (AGS), 2019 WL
 6   2269951, at *3 (S.D. Cal. May 24, 2019) (“[The plaintiff]’s allegations regarding
 7   his intent to return are fairly thin. He does not allege he has ever been to the tavern before
 8   or explain why he chose to go there as opposed to some other tavern or bar. No facts other
 9   than his expressed intent to return at some point suggest a reasonable likelihood he will
10   return.”) (citing Lujan, 504 U.S. at 564; Langer v. H&R LLC, No. 2:18-CV-00586 AB
11   (PJWx), 2018 WL 6039823, at *2 (C.D. Cal., Aug. 13, 2018)).
12          This, of course, assumes that the Court can take Mr. Rutherford at his word when he
13   claims that there is “[n]o question” that he would stay at any of Defendant’s Hotels once
14   the alleged deficiencies with Defendant’s Websites are addressed. See Tr. at 148:21–149:3.
15   For a number of reasons, the Court concludes that it cannot: “Plaintiff’s litigation history,
16   coupled with a contradictory factual record, raises serious credibility questions and calls
17   into question Plaintiff’s stated purpose for visiting the [Websites].” See Vogel v. Sym
18   Props., LLC, No. CV 15-09855-AB (ASX), 2017 WL 4586348, at *6 (C.D. Cal. Aug. 4,
19   2017).
20          “First, though past litigation history alone is not sufficient to impugn a plaintiff’s
21   credibility, courts do consider prior suits in evaluating a plaintiff’s stated intent to return to
22   a particular establishment.” Id. (citing D’Lil, 538 F.3d at 1040). Here, Mr. Rutherford is
23   a prolific ADA tester who has filed hundreds of lawsuits against Southern California
24   establishments, including a number of hotels. 10               “While the Court acknowledges
25
26   10
       Indeed, by the Court’s count, including this case, Mr. Rutherford has filed twenty-four cases against
     hotels in this District alone as of August 1, 2020. See Rutherford v. Mandira Invs., LLC, No. 20-CV-826
27   AJB (BGS) (S.D. Cal. filed May 1, 2020); Rutherford v. Mehul Hospitality, LLC, No. 20-CV-348 H (JLB)
28   (S.D. Cal. filed Feb. 25, 2020); Rutherford v. Chang, No. 19-CV-2350 JAH (NLS) (S.D. Cal. filed Dec. 9,
     2019); Rutherford v. Korol Capital LLC, No. 19-CV-1862 BAS (KSC) (S.D. Cal. filed Sept. 26,

                                                       35
                                                                                        18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1874 Page 36 of 52



 1   Mr. [Rutherford’s] right to file ADA lawsuits to remedy denial of access violations, the
 2   reality is he has sued so many different establishments that it is impossible to believe he
 3   routinely visits the same establishments on each of his visits to San Diego.” Harris, 472
 4   F. Supp. 2d at 1213 (collecting cases). This is particularly true in light of Mr. Rutherford’s
 5   testimony that he has spent the night in only one San Diego hotel, the night before his
 6   deposition in this case, see Tr. at 62:1–63:7, 83:22–84:1; see also Rutherford Depo. at
 7   52:20–53:17, and that he has never returned to a hotel he has sued to spend the night. See
 8   Tr. at 149:11–150:7. The infrequency of Plaintiff’s past patronage of San Diego hotels,
 9   coupled with the volume of lawsuits filed against San Diego hotels and Mr. Rutherford’s
10   failure to spend the night at any hotels he has sued in the past, undermine the credibility of
11   Mr. Rutherford’s professed intent to return to any of Defendant’s Hotels. See, e.g.,
12   Strojnik, 2020 WL 3250608, at *3 (taking judicial notice of the fact that the plaintiff had
13   filed ADA complaints against 22 other lodging establishments in San Diego and
14   concluding that “[i]t defies credulity that Plaintiff intends to visit over twenty different
15   [lodging] establishments in San Diego when he lives in Phoenix”) (citing Cahill v. Liberty
16   Mut. Ins. Co., 80 F.3d 336, 337–38 (9th Cir. 1996)); Molski v. Mandarin Touch Rest., 385
17
18   2019); Rutherford v. 1440 Mission Ave., LLC, No. 19-CV-1861 WQH (MDD) (S.D. Cal. filed Sept. 26,
     2019); Rutherford v. Palm Tree Hospitality Corp., No. 19-CV-1569 JLS (WVG) (S.D. Cal. filed Aug. 20,
19   2019); Rutherford v. La Jolla Riviera Apartment House LLC, No. 19-CV-1349 JM (MDD) (S.D. Cal.
20   removed July 19, 2019); Rutherford v. JC Resorts, LLC, No. 19-CV-665 BEN (NLS) (S.D. Cal. filed
     removed Apr. 9, 2019); Rutherford v. Gurudev Enters. LLC, No. 19-CV-251 JLS (NLS) (S.D. Cal. filed
21   Feb. 4, 2019); Rutherford v. Rodeway Inn, No. 18-CV-2276 AJB (MDD) (S.D. Cal. filed Sept. 28,
     2018); Rutherford v. Day’s Inn El Centro, No. 18-CV-2275 GPC (AGS) (S.D. Cal. filed Sept. 28,
22   2018); Rutherford v. Motel 6, No. 18-CV-2210 GPC (WVG) (S.D. Cal. filed Sept. 24, 2018); Rutherford
     v. Econo Lodge Inn & Suites, No. 18-CV-2026 GPC (LL) (S.D. Cal. filed Aug. 29, 2018); Rutherford v.
23   Pacifica Diamond LLC, No. 18-CV-1801 CAB (JLB) (S.D. Cal. removed Aug. 2, 2018); Rutherford v.
24   Pacifica S. Inn LLC, No. 18-CV-1798 JLS (BLM) (S.D. Cal. removed Aug. 2, 2018); Rutherford v.
     Comfort Inn & Suites El Centro I-8, No. 18-CV-1768 WQH (KSC) (S.D. Cal. filed July 31,
25   2018); Rutherford v. Americas Best Value Inn, No. 18-CV-1734 CAB (BGS) (S.D. Cal. filed July 27,
     2018); Rutherford v. Best W., No. 18-CV-1733 KSC (S.D. Cal. filed July 27, 2018); Rutherford v. Holiday
26   Inn, No. 18-CV-1730 LAB (JMA) (S.D. Cal. filed July 27, 2018); Rutherford v. Royal Motel, No. 18-CV-
     1501 LAB (RBB) (S.D. Cal. filed June 29, 2018); Rutherford v. Econolodge, No. 18-CV-1471 LAB (LL)
27   (S.D. Cal. filed June 27, 2018); Rutherford v. Evans Hotels, LLC, No. 18-CV-435 JLS (MSB) (S.D. Cal.
28   removed Feb. 26, 2018); Peterson v. Watkins, No. 17-CV-1078 BAS (JLB) (S.D. Cal. filed May 24,
     2017); Rutherford v. La Quinta Holdings, No. 17-CV-819 DMS (JLB) (S.D. Cal. filed Apr. 24, 2017).

                                                       36
                                                                                        18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1875 Page 37 of 52



 1   F. Supp. 2d 1042, 1046 (C.D. Cal. 2005) (concluding that the plaintiff had failed to
 2   demonstrate an intent to return to an establishment where the plaintiff “testified that, of the
 3   businesses he had sued, he had visited ‘less than 10 percent’ on more than one occasion”
 4   and “that he had returned to less than one percent of businesses with whom he had reached
 5   a settlement,” a “track record demonstrat[ing] that he rarely returns to the businesses that
 6   he sues”).
 7         Indeed, Mr. Rutherford has sued so many establishments that he does not recall
 8   which, see Tr. at 69:6–8, or how many hotels he has sued. See id. at 64:15–23. Defendant’s
 9   counsel skillfully underscored the predicament posed by Mr. Rutherford’s extensive
10   litigation history: not only could Mr. Rutherford not recall several of the hotels he had
11   sued, but he could not recall where many were located, why he had wanted to stay there,
12   or the alleged violations on which his lawsuits were premised. See generally id. at
13   63:17–82:3. Indeed, four complaints in, Mr. Rutherford asked, “Do I need to mark these?
14   Because they’re starting to add up here and I can’t tell one from the other.” Id. at 74:5–7.
15   “Mr. [Rutherford’s] having sued a number of establishments he cannot now remember
16   strongly suggests he no longer patronizes or even visits the establishments he has litigated
17   against.” Harris, 472 F. Supp. 2d at 1213 n.3.
18         Defendant also contends that Mr. Rutherford’s credibility is suspect because
19   “Plaintiffs’ motivations are oriented towards weaponizing the ADA for money.” See
20   Defs.’ Closing Br. at 12. While the volume of Mr. Rutherford’s filings and his “tacking
21   on state law claims for Unruh damages to his federal ADA complaints” may reveal a profit
22   motive, see Molski, 405 F. Supp. 2d at 1167, the Court is more troubled by Mr. Rutherford’s
23   unflinching pursuit of what may be a moot controversy. See ECF No. 49 at 9–10; see also
24   Decl. of Diane Koczur (“Koczur Decl.,” ECF No. 49-4) ¶ 4 (“In approximately February
25   2018 . . . , Evans Hotels updated the websites for all three properties in order to centralize
26   information about room accessibility on one page.            These new centralized pages
27   (“Accessibility Pages”) include even more information on the accessibility of the
28   properties, and the accessibility features that are built in[]to some rooms or can be added

                                                   37
                                                                                  18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1876 Page 38 of 52



 1   to any room.”). Although Mr. Rutherford testified that “mobility issues are very important
 2   to my family” and that “it’s a very important issue” because “there are a lot of people that
 3   don’t have a voice . . . and they can use a voice, and that’s me,” see Tr. at 107:13–22, “[i]f
 4   [Mr. Rutherford] were truly interested in achieving access, he should encourage business
 5   owners to perform remedial measures,” see Molski, 405 F. Supp. 2d at 1167, which it
 6   appears the instant lawsuit accomplished in February 2018, shortly after it was filed in
 7   January of that year. See generally ECF No. 1. Rather than close the book on a job well
 8   done and move on, Mr. Rutherford has required the Parties and this Court to expend
 9   valuable resources so that he may “extort [his] cash settlement.” See Molski, 405 F. Supp.
10   2d at 1167.
11         “Second, other factual contradictions in the record further call into question
12   Plaintiff’s credibility.” See Vogel, 2017 WL 4586348, at *7 (emphasis in original). For
13   example, Mr. Rutherford testified that the Association has a couple of “active members”
14   in Chicago, see Tr. at 49:5–9, although he also testified at the evidentiary hearing that they
15   had not “had any association or activities involved with [the Association]” in the last three
16   years, see id. at 50:5–9, and at the Association’s October 19, 2018 deposition that he had
17   not spoken with the only two other members he could name for between five and ten years.
18   See Ass’n Depo. at 24:2–27:21. Mr. Rutherford also testified that he and Ms. Filardi had
19   “actually stay[ed]” at the Pelican Hill Resort, see Tr. at 63:17–18, 68:5–6, although
20   Ms. Filardi later clarified that they had not stayed overnight “[b]ecause it was not
21   accessible to [her].” See id. at 130:15–21. These are but two examples, but the cumulative
22   effect is diminished confidence in Mr. Rutherford’s testimony.
23         But factual contradictions were not the only factor bearing upon Mr. Rutherford’s
24   credibility. Mr. Rutherford appears to tend to exaggerate or understate his testimony to his
25   advantage. Examples of Mr. Rutherford’s tendency to hyperbolize include his testimony
26   that he has had several “surgical procedures” for his spinal stenosis, which it turned out
27   were epidural steroid injections, see Tr. at 9:16–12:24, and that, despite being unemployed,
28   see id. at 56:1–3, he and Ms. Filardi “could probably [afford to] stay 30, 40, 50, 60 days,

                                                  38
                                                                                 18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1877 Page 39 of 52



 1   if we wanted to, overnight [at hotels in Southern California per year].” Id. at 149:4–10.
 2   Naturally, Mr. Rutherford’s propensity for exaggeration leads the Court to question
 3   whether he similarly has exaggerated the extent of his disability and/or his intent to return
 4   to Defendant’s Hotels. Similarly, Mr. Rutherford tends to downplay certain unfavorable
 5   facts, testifying at his October 16, 2018 deposition that he believed he had been involved
 6   in fewer than 100 ADA lawsuits total, see Rutherford Depo. at 43:2–13, whereas he had
 7   filed 211 such cases in the Central District alone by then. See Def.’s RJN Ex. J.
 8   Mr. Rutherford similarly testified that he did not believe it was possible that he had filed
 9   more than twenty lawsuits against hotels, see Tr. at 64:15–23, whereas Mr. Rutherford
10   already had filed fifteen such suits against hotels in this District alone by that time. See
11   supra note 10.
12          Other testimony was simply implausible, such as Mr. Rutherford’s claim that he did
13   not know that Defendant’s Hotels were related to each other at the time he visited the
14   Websites. See Rutherford Depo. at 168:3–16. It is hard to believe that Mr. Rutherford just
15   happened upon the Websites for Defendant’s three Hotels among the hundreds of websites
16   offering lodging options in the San Diego area. Further, Mr. Rutherford’s self-diagnosed
17   short- and long-term memory loss appears all-too-convenient, see Tr. at 59:6–61:9,
18   allowing him not to “remember” certain facts he did not want to appear in the record—
19   such as the house number affiliated with his present address,11 see Rutherford Depo. at
20   22:10–23:17—while simultaneously testifying that he “ha[d] a better recollection [at the
21   evidentiary hearing], on July 1st, 2019, than [he] did [at his deposition] on October 16th,
22   2018, about actions [he] took in 2017 [in reviewing Defendant’s Websites].” Tr. at
23   59:2–5.
24          Like Defendant, see Def.’s Closing Br. at 11–12, the Court was also troubled by the
25   number of leading questions asked by Plaintiffs’ counsel. After over a dozen objections to
26
27
     11
28     The Court notes that, by contrast, Mr. Rutherford had no difficulty providing the address for his prior
     residences in Chicago. See Rutherford Depo. at 26:25:22–26:1, 27:7–18.

                                                        39
                                                                                          18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1878 Page 40 of 52



 1   leading questions at the evidentiary hearing from Defendant’s counsel, the Court
 2   admonished Plaintiffs’ counsel, “[C]ounsel, we cannot be leading. You cannot testify, sir.”
 3   Tr. at 38:3–4. As Defendant notes, see Def.’s Closing Br. at 12, on redirect Plaintiffs’
 4   counsel requested leave to ask leading questions: “Your honor, I believe it would be very
 5   helpful if I can ask leading questions in the sense that we’re on redirect and these are issues
 6   that were explored by [Defendant’s] counsel.” Tr. at 106:1–4. The leading questions
 7   concerned such topics as Mr. Rutherford’s disability, see id. at 12:1–5, 18:5–10, 19:10–13,
 8   20:21–25; Mr. Rutherford’s reasons for visiting the Websites, see id. at 29:11–14,
 9   119:17–19; Mr. Rutherford’s evaluation of the Websites and the obstacles he allegedly
10   encountered thereon, see id. at 31:21–32:2, 33:12–16, 35:18–21, 36:22–37:17, 40:9–14,
11   122:19–24; and Mr. Rutherford’s motivation for filing other ADA lawsuits, see id. at
12   105:20–25. Because Mr. Rutherford’s counsel “suggested the desired answer” to such
13   inquiries, the credibility of Mr. Rutherford’s responses is suspect. See, e.g., Molski, 405 F.
14   Supp. 2d at 1168 (“Throughout the evidentiary hearing . . . , [the plaintiff]’s attorney only
15   asked leading questions that suggested the desired answer and became visibly upset or
16   impatient when [the plaintiff] did not answer his questions with the ‘correct’ or ‘desired’
17   answer.”).
18         Finally, the Court is troubled by the allegations by the Riverside County District
19   Attorney’s Office in the Enforcement Action. The Enforcement Action alleges that
20   Plaintiffs’ “federal ADA lawsuits . . . rely on a few core misrepresentations,” Bermudez
21   Ex Parte Decl. Ex. A. ¶ 21, including that Mr. “Rutherford had no good faith intention to
22   return to any of the businesses sued in Defendants’ federal ADA lawsuits[] and[,] in fact[,]
23   did not return to any of the businesses sued in Defendants’ federal ADA lawsuits after
24   filing said lawsuits,” id. ¶ 25, and, consequently, Mr. “Rutherford lacked standing to file
25   and maintain each and every one of Defendants’ federal ADA lawsuits, and Defendants
26   were aware of this lack of standing at the time each and every one of their federal ADA
27   lawsuits were filed and settled.” Id. ¶ 26. The Court recognizes that these are mere
28   allegations, that the demurrer was sustained without leave to amend, and that the

                                                   40
                                                                                  18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1879 Page 41 of 52



 1   Enforcement Action is presently on appeal. Nonetheless, the Court properly can take
 2   judicial notice that the allegations have been made, even if it cannot accept those
 3   allegations for their truth. The fact that Mr. Rutherford has been accused of falsely alleging
 4   an intent to return to the businesses he has sued to establish Article III standing gives the
 5   Court pause, particularly given that the record of this case appears to corroborate those
 6   allegations.
 7         The sum total is that neither the relevant factors nor Mr. Rutherford’s performance
 8   at the evidentiary hearing support his genuine intent to return to Defendant’s Hotels, and
 9   Mr. Rutherford’s showing falls short of those found sufficient in the seminal Ninth Circuit
10   opinions in CREEC, D’Lil, Doran, or Pickern. The plaintiffs in CREEC, a case on which
11   Mr. Rutherford relied heavily in his Response to the Court’s OSC, see Pls.’ Resp. at 7–8,
12   attested that they were frequent travelers. See, e.g., ECF No. 62-2 ¶ 5 (“My husband and I
13   like to travel together. We travel about every four months. For example, we recently went
14   on a big trip to Rome, Italy. We also travel to attend conventions for [Little People of
15   America], to visit relatives, for family events, and just for fun. We’re planning to go to an
16   LPA convention in Boston next year and to New York City for my nephew’s wedding.”);
17   ECF No. 62-3 ¶ 6 (“I travel frequently for my work, for the Legal Services Corporation,
18   and for pleasure. In the last ten years, I have made approximately three trips to the San
19   Francisco Bay Area and have stayed at a hotel on each of those occasions. My brother,
20   sister-in-law and their kids live in the San Francisco Bay Area, and I visited them during
21   my last trip. I will return to the San Francisco Bay Area again in the future to visit them.”);
22   ECF No. 62-4 ¶ 5 (“I am a frequent traveler and often stay in hotels. I travel for work, as
23   part of my political involvement, and to visit friends and family.”). Mr. Rutherford, by
24   contrast, rarely spends the night in hotels, particularly those in San Diego. See Tr. at
25   62:1–63:7, 83:22–84:1; Rutherford Depo. at 70:2–71:7.
26         In D’Lil, the plaintiff testified that she had been visiting the city in which the
27   defendant hotel was located “since the early 1980s for both business and pleasure,” visiting
28   approximately one to three times per year for work between 1993 and 2000. See 538 F.3d

                                                   41
                                                                                  18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1880 Page 42 of 52



 1   at 1037. In 2001, the year she stayed at the defendant’s hotel, she had made three trips to
 2   the area to visit friends, vacation with her children, and for work. See id. In the following
 3   three years, she had returned four times for business and to visit friends. See id. at
 4   1037–38. She also had three upcoming trips to the area planned as of the evidentiary
 5   hearing. See id. at 1038. She expressed a particular fondness for “the region’s beauty, the
 6   weather; the history of the region; [her] friends . . . who live there; [her] past frequent visits
 7   with [her] children . . . ; the many major attractions there, especially the Mission and the
 8   beach; the downtown shopping and the local cuisine, which is unique and outstanding.”
 9   Id. at 1037 n.5. Additionally, she explained that she had a particular preference for staying
10   at the defendant hotel because of its “proximity to downtown, its accessibility from the
11   freeway, . . . its amenities,” restaurant, and price, see id. at 1038, and provided an
12   explanation for why she preferred that hotel over other accessible hotels in the area. See
13   id. at 1038 n.7. Similarly, the plaintiff in Doran “had visited the [defendant] store on ten
14   to twenty prior occasions, . . . [which] is conveniently located near his favorite fast food
15   restaurant in [the area], . . . he plan[ned] to visit . . . at least once a year on his annual trips.”
16   524 F.3d at 1040. And the plaintiff in Pickern attested that his “favorite grocery store chain
17   is the [defendant’s] grocery stores” and that he frequently was in the area of the particular
18   store sued—approximately weekly—because his grandmother lived there. See 293 F.3d at
19   1135. Unlike the plaintiffs in D’Lil, Doran, and Pickern, Mr. Rutherford could not recall
20   ever having visited San Diego before, see Tr. at 62:1–63:7; see also Rutherford Depo. at
21   52:20–53:17, and could articulate only general desires to visit San Diego and to stay in
22   Defendant’s Hotels. See Tr. at 61:23–24, 148:2–20.
23          Mr. Rutherford’s testimony instead is more reminiscent of that offered at the
24   evidentiary hearings in Molski and Gastelum, in which the district courts concluded that
25   the plaintiffs had failed to establish standing to seek injunctive relief. In Molski, for
26   example, the plaintiff sued a winery whose tasing room he had visited. See 405 F. Supp.
27   2d at 1162. The tasting room was located 104 miles from the plaintiff’s residence, the
28   plaintiff had not visited the tasting room before or after the visit giving rise to his lawsuit,

                                                      42
                                                                                       18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1881 Page 43 of 52



 1   the plaintiff “ha[d] not stated a particular preference for the wines from [the winery],” the
 2   plaintiff had sued over 500 businesses located throughout California in the previous four
 3   years, the plaintiff “only ha[d] stated a general intent to return sometime in the future,” and
 4   the plaintiff had an “attenuated” connection to the area in which the winery was located.
 5   See generally id. at 1163–68. The court also noted that, “[t]hroughout the evidentiary
 6   hearing [the plaintiff]’s testimony was evasive, dishonest, deceptive, and contrived” and
 7   “[the plaintiff]’s attorney only asked leading questions that suggested the desired answer.”
 8   See id. at 1168–69. The court therefore concluded that “there [we]re no objective facts that
 9   would support[ the plaintiff]’s standing to seek injunctive relief.” See id. at 1168.
10         Similarly, the plaintiff in Gastelum had sued over 130 hotels in the metropolitan area
11   that was located approximately fifty-five miles from his residence, an area to which he
12   frequently traveled to “attend sporting events, karaoke bars, and go shopping.” 2018 WL
13   2388047, at *3, 7–8. Although the plaintiff had stayed overnight at hotels in that area ten
14   times in the prior year, never staying at any single hotel more than once, the overnight stays
15   did not correlate with sporting events and the plaintiff offered no testimony that the stays
16   coincided with karaoke or shopping trips. See id. at *3. Based on his household income,
17   the plaintiff estimated that he could afford to stay at such hotels a maximum of twelve to
18   fifteen times per year. Id. at *4. The plaintiff also could not recall at the evidentiary hearing
19   why he had been interested in staying in particular hotels. See id. at *8. The court
20   concluded that, “[b]ecause of the volume of cases he has brought[;] his limited reasons for
21   staying in [the metropolitan area;] the proximity to [the plaintiff’s residence] to which he
22   easily can, and frequently does, return for his overnight stays[;] the evident enterprise in
23   conjunction with his attorney to sue many hotels in the [metropolitan] area for ADA
24   compliance[;] his personal finances[;] his past travel habits[;] and his testimony that he
25   could not return to all hotels he has sued, the Court finds that he has failed to establish a
26   sufficient likelihood that he would return to any of the hotels that are the defendants in the
27   cases in which this hearing is noticed.” Id. at *4. If anything, the plaintiff in Gastelum
28   ///

                                                    43
                                                                                   18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1882 Page 44 of 52



 1   made a stronger showing than Mr. Rutherford in that the plaintiff in Gastelum regularly
 2   traveled to and had stayed in ten hotels in the area in which he had filed his lawsuits.
 3         Based on a thorough review of the record, the Court concludes that Mr. Rutherford
 4   has failed to establish an intent to return to Defendant’s Hotels. Accordingly, the Court
 5   concludes that Mr. Rutherford lacks Article III standing to pursue his claims for injunctive
 6   relief under an injury-in-fact and intent to return theory.
 7                2.     Deterrence
 8         Alternatively, Mr. Rutherford may establish standing under the “deterrent effect
 9   doctrine,” see CREEC, 867 F.3d at 1098 (citing Chapman, 631 F.3d at 949–50), which
10   provides that “[w]hen a plaintiff who is disabled within the meaning of the ADA has actual
11   knowledge of illegal barriers at a public accommodation to which he or she desires access,
12   that plaintiff need not engage in the ‘futile gesture’ of attempting to gain access in order to
13   show actual injury.” Id. at 1098–99 (quoting Pickern, 293 F.3d at 1135 (quoting 42 U.S.C.
14   § 12188(a)(1)). “So long as the discriminatory conditions continue, and so long as a
15   plaintiff is aware of them and remains deterred, the injury under the ADA continues.” Id.
16   at 1099 (quoting Pickern, 293 F.3d at 1137). Further, “[i]t is the plaintiff’s ‘actual
17   knowledge’ of a barrier, rather than the source of that knowledge, that is determinative.”
18   Id. (quoting Pickern, 293 F.3d at 1135).
19         Plaintiffs contend that Mr. Rutherford “was deterred from making a reservation”
20   through Defendant’s Websites because he “encountered barriers to access presented by the
21   Evans reservations system through a lack of information about accessibility and due to the
22   extra steps required to reserve a room.” Pls.’ Resp. at 2; see also Pls.’ Closing Br. at 3
23   (citing Tr. at 30:1–17, 41:24–42:18, 106:20–107:9, 148:2–20), 7.
24         Defendant counters with several arguments.              First, Defendant argues that
25   Mr. Rutherford was not deterred from accessing the Websites because “Plaintiffs have not
26   presented any evidence demonstrating their use or enjoyment of the Evans Hotels’ websites
27   was . . . impeded in any way[ or] . . . that access to the website was minimized as a result
28   of their mobility impairments.” Def.’s Closing Br. at 3 (citing Tr. at 8:15–21, 19:1,

                                                   44
                                                                                  18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1883 Page 45 of 52



 1   29:16–25, 30:12–18, 30:24–31:2, 33:3–4, 33:18–25, 34:20–35:5, 46:8–24, 58:10–21,
 2   121:16–122:18). To the extent Plaintiffs contend that Mr. Rutherford was deterred from
 3   accessing Defendant’s Websites or reservations system(s), the Court must agree with
 4   Defendant that Mr. Rutherford has failed to introduce any evidence that any of his
 5   impairments impeded his access to the Websites or their reservations services.
 6         Second, Defendant contends that Mr. Rutherford never attempted to use any of
 7   Defendants’ reservation services to which Section 36.302(e)(1)(i) applies, meaning that he
 8   “do[es] not have personal knowledge of what information was available through the on
 9   line booking engine, the live-chat feature of the website, or the phone based reservations
10   service.” Def.’s Closing Br. at 4 (citing Tr. at 36:14–18). Plaintiffs rejoin that “Defendant
11   does not explain why its Websites – a means that is definitively used to describe its hotels
12   and rooms, and book rooms at Defendant’s hotel – are excluded as a reservation system”
13   under Section 36.302(e)(1). Pls.’ Closing Br. at 1. There is a dearth of authority addressing
14   this issue, but the Court concludes it need not resolve it because Mr. Rutherford has failed
15   to establish deterrence whether Section 306.302(e)(1)(ii) applies only to the booking pages
16   or to Defendant’s Websites as a whole.
17         Third and finally, Defendant urges that “deterrence from booking based on
18   inadequate content is not within the ‘deterrent effect doctrine,’” Def.’s Closing Br. at 5,
19   because “Plaintiffs had no actual knowledge of any illegal barriers at the Evans Hotels’
20   properties which deterred them from booking at the time they chose not to book.” Id. at 6.
21   Further, Plaintiff did not “attempt to access the hotel reservation systems to see if additional
22   information may be located there.” Id. at 7. Plaintiffs rejoin that Mr. Rutherford did access
23   Defendant’s online reservation system and was deterred when he “tried to learn about and
24   reserve rooms using Defendant’s exclusive online reservation system – its Websites – and
25   w[as] denied full and equal access, in violation of section 36.302(e)(1)” and that, “[b]y the
26   nature of being denied access from Defendant’s hotel reservation system because [of] its
27   discriminatory policies and procedures, Plaintiffs were also denied access to Defendant’s
28   ///

                                                   45
                                                                                   18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1884 Page 46 of 52



 1   physical hotels.” Id. at 3 (citing Chapman, 631 F.3d at 947; ADA Title III Regs., Sept. 15,
 2   2010, at p. 980).
 3         As discussed above, see supra Section II.A.1.a, the Court concludes that
 4   Mr. Rutherford has failed to establish actual knowledge of any alleged barrier sufficient to
 5   establish standing under the deterrent effect doctrine. Mr. Rutherford testified that he did
 6   not “actually seek to consummate a reservation” because “[t]here would be no point in
 7   that” given that he “didn’t know anything about the accessibility of the room or the hotel.”
 8   Tr. at 36:14–21; see also id. at 42:14–18, 43:3–5. He also has not “attempted to reserve a
 9   room at any Evans hotel” since then. Id. at 41:21–23. At his deposition, he could not
10   recollect having visited the booking page on any of the Websites. See Rutherford Depo. at
11   161:5–164:9. Accordingly, Mr. Rutherford has failed to adduce any evidence that he has
12   actual knowledge that he neither “c[ould] make reservations for accessible guest rooms
13   during the same hours and in the same manner as individuals who do not need accessible
14   rooms” through the Websites nor that Defendant failed to “[i]dentify and describe
15   accessible features in the hotels and guest rooms offered through its reservations service in
16   enough detail to reasonable permit individuals with disabilities to assess independently
17   whether a given hotel or guest room meets his or her accessibility needs.” See 28 C.F.R.
18   §§ 36.302(e)(1)(i)–(ii). Rather, Mr. Rutherford’s alleged deterrence is based on his own
19   suppositions concerning the deficiencies of a reservation that he never reviewed in making
20   a determination as to whether to book a room at Defendant’s Hotels. This does not amount
21   to “actual knowledge” of deficiencies in Defendant’s reservation system or its description
22   of accessibility features through its reservation service.
23         As part of the deterrent effect doctrine, Plaintiffs also must establish that
24   Mr. Rutherford intends to stay at Defendant’s Hotels if the alleged deficiencies are
25   remedied. See, e.g., CREEC, 867 F.3d at 1099; Johnson v. DTBA, LLC, 424 F. Supp. 3d
26   657, 665–66 (N.D. Cal. 2019) (dismissing ADA complaint for lack of subject-matter
27   jurisdiction where the court concluded that the plaintiff “ha[d] not adequately alleged that
28   he is likely to return to the [public accommodation] or that [he wa]s deterred from doing

                                                   46
                                                                                18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1885 Page 47 of 52



 1   so” where the plaintiff did “not allege: (1) that he prefers this [accommodation] over others,
 2   (2) any specific instances of deterrence, or (3) that he often patronizes [accommodations
 3   in that locality] and would patronize this one but-for the violations”) (citing Doran, 524
 4   F.3d at 1040; Pickern, 293 F.3d at 1138; Parr, 96 F. Supp. 2d at 1079–80); Barnes, 2017
 5   WL 635474, at *8 (concluding that standing based on deterrence requires “evidence of
 6   more than the ‘some day’ intentions . . . at an uncertain point in the future”) (collecting
 7   cases). For the reasons discussed above, see supra Section II.A.1.b, the Court concludes
 8   that Mr. Rutherford has failed to make the requisite showing. Accordingly, the Court
 9   concludes that Mr. Rutherford has failed to establish Article III standing under the deterrent
10   effect doctrine.
11         B.     The Association’s Standing
12         An association may have standing either “in its own right to seek judicial relief from
13   injury to itself and to vindicate whatever rights and immunities the association itself may
14   enjoy,” Warth v. Seldin, 422 U.S. 490, 511 (1975), or, “[e]ven in the absence of injury to
15   itself, . . . as the representative of its members.” Id. (citing Nat’l Motor Freight Ass’n v.
16   United States, 372 U.S. 246 (1963)). In the latter case, “[t]he association must allege that
17   its members, or any one of them, are suffering immediate or threatened injury as a result
18   of the challenged action of the sort that would make out a justiciable case had the members
19   themselves brought suit.” Id. (citing Sierra Club v. Morton, 405 U.S. 727, 734–41 (1972)).
20   Because “[a]ssociational standing is reserved for organizations that ‘express the[ ]
21   collective views and protect the [ ] collective interests’ of their members,” Cal. Cmties.
22   Against Toxics v. Armorcast Prod. Co., No. CV 14-5728 PA FFMX, 2015 WL 519083, at
23   *3 (C.D. Cal. Feb. 9, 2015) (quoting Fleck & Assocs., Inc. v. Phoenix, 471 F.3d 1100, 1106
24   (9th Cir. 2006) (quoting Hunt, 432 U.S. at 345)) (alterations in original), “the association’s
25   members must possess sufficient ‘indicia of membership—enough to satisfy the purposes
26   that undergird the concept of associational standing: that the organization is sufficiently
27   identified with and subject to the influence of those it seeks to represent as to have a
28   ‘personal stake in the outcome of the controversy.’” Id. (quoting Or. Advocacy Ctr. v.

                                                  47
                                                                                 18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1886 Page 48 of 52



 1   Mink, 322 F.3d 1101, 1111 (9th Cir. 2003) (quoting Village of Arlington Heights v. Metro.
 2   Hous. Dev. Corp., 429 U.S. 252, 261 (1977))).
 3         Here, Plaintiffs contend only that the Association has “standing to bring suit on
 4   behalf of its members,” not that the Association has standing in its own right. See Pl.’s
 5   Supp. Br. at 19–21. Accordingly, Plaintiffs must show that “(a) [the Association’s]
 6   members would otherwise have standing to sue in their own right; [and] (b) the interests
 7   [the Association] seeks to protect are germane to the organization’s purpose.” Id. at 19
 8   (quoting Hunt, 432 U.S. 343).
 9         Plaintiffs contend that they have met their burden because “[t]he record shows that
10   both Plaintiff Rutherford and Claimant Filardi are members . . . and [the Association] has
11   other members.” Id. at 20 (citing Tr. at 49:5–9, 49:22–25). Further, “Plaintiff Rutherford
12   has shown that he has standing in his own right,” id., and Ms. “Filardi . . . also has standing
13   to bring the same ADA claim had she chosen to be a plaintiff.” Id. (citing Tr. at
14   119:21–120:9, 121:1–12, 121:23–128:1, 139:3–140:17). As for the second requirement,
15   “the interests of ADA compliance that [the Association] seeks to protect through this
16   lawsuit are germane to its purpose to educate and further disability rights.” Id. at 21.
17         Defendant responds that the Association “is completely devoid of credibility[] and
18   is merely a tool of deception designed to extract higher statutory settlements from
19   California businesses.” Def.’s Closing Br. at 10. Defendant adds that, in addition to
20   Mr. Rutherford, “[t]he only other currently active member of [the Association] is
21   [Ms.] Filardi,” id. (citing Tr. at 49:5–50:9; Ass’n Depo. at 27:8–21, 51:15–21), and that
22   Mr. “Rutherford’s testimony on interests or contacts with alleged members is devoid of
23   credibility.”   Id. (citing Ass’n Depo. at 10:7–10, 26:23–27:21, 30:9–11, 96:19–21,
24   100:24–101:9). In short, “the Association is a sham organization and an alter ego of James
25   Rutherford” that “should not be afforded associational standing in this matter.” Id. at 11.
26   Further, “[e]ven if [the Association] was a legitimate organization—and it is not—there is
27   no evidence or legal theory to support a finding that [the Association] could have standing
28   independent from Mr. Rutherford.” Id. (citing Tr. at 156:25–157:3).

                                                   48
                                                                                  18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1887 Page 49 of 52



 1         The Court agrees with Defendant.             Plaintiffs have failed to establish that
 2   Mr. Rutherford has standing, see supra Section II.A, and the Court concludes that
 3   Ms. Filardi, although more credible than Mr. Rutherford, has failed to establish standing
 4   for similar reasons. Ms. Filardi’s testimony established that the relevant factors equally
 5   weigh against her professed intent to return to Defendant’s Hotels. See supra pages
 6   33–35. Accordingly, Plaintiffs have failed to establish that the Association’s “members
 7   would otherwise have standing to sue in their own right.” Hunt, 432 U.S. 343.
 8         Even if Mr. Rutherford or Mr. Filardi had established standing to sue in their own
 9   right, however, the Court concludes that the Association has failed to meet “[t]he threshold
10   requirement . . . that [it] has actual members or indicia of membership,” La Asociacion de
11   Trabajadores de Lake Forest v. City of Lake Forest, No. SACV07250DOCANX, 2008 WL
12   11411732, at *3 (C.D. Cal. Aug. 18, 2008) (“ATLF”) (quoting Am. Immigration Lawyers
13   Ass’n v. Reno, 18 F. Supp. 2d 38, 51 n.12 (D.C. Cir. 1998) (citing Hunt, 432 U.S. at
14   342–43)) (first alteration in original), aff’d, 624 F.3d 1083 (9th Cir. 2010), for at least the
15   following reasons. First, Mr. Rutherford’s testimony that the Association has members in
16   addition to himself and Ms. Filardi is not credible—the only other “members”
17   Mr. Rutherford could name had not had any involvement with the Association for several
18   years prior to the evidentiary hearing. See, e.g., Tr. at 50:5–9; Ass’n Depo. at 24:2–27:21.
19   Second, the Court is skeptical of the Association’s “very informal education program,” see
20   Tr. at 50:15–18, of which Mr. Rutherford keeps no records, id. at 51:6–7, and which
21   Mr. Rutherford had not engaged in “recently” as of his testimony on July 1, 2019. See id.
22   at 51:8–10. Third, there are few—if any—indicia that the Association is a legitimate
23   membership organization: it has no regularly scheduled meetings, see Ass’n Depo. at
24   29:23–25; no board of governance, Tr. at 49:2–4; Ass’n Depo. at 30:3–11; no policies or
25   procedures, see Ass’n Depo. at 77:19–23; and no bylaws. See id. at 77:24–78:4; see also
26   Hunt, 432 U.S. at 344–45 (listing factors evidencing indicia of membership); ALTF, 2008
27   WL 11411732, at *4 (concluding that “amorphous” and loosely structured organization
28   representing day laborers could establish standing where there was “evidence regarding

                                                   49
                                                                                  18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1888 Page 50 of 52



 1   . . . specific participation of [the plaintiff association’s] members in [its] activities and
 2   governance,” such as “members attend meetings, participate in [the plaintiff association’s]
 3   activities . . . , make a commitment to maintain order amongst themselves, and assist in the
 4   prosecution of this litigation” and “decisions of [the plaintiff association] are made by its
 5   members through their oral vote or consensus”). Fourth, Mr. Rutherford makes little to no
 6   effort to separate the Association’s and his own ADA-related settlements, commingling
 7   settlement funds in a single checking account, see id. at 33:14–35:22; Tr. at 55:12–25, and
 8   withdrawing—at times significant amounts of—those funds for his own personal expenses.
 9   See Tr. at 53:12–13; Rutherford Depo. at 184:20–185:7, 190:12–18.
10          On this record, the Court concludes that the Association is not a legitimate
11   organization, but rather serves as the alter ego of Mr. Rutherford and/or Ms. Filardi. As
12   such, it does not “‘express the[ ] collective views and protect the[ ] collective interests’ of
13   [its] members,” Fleck & Assocs., 471 F.3d at 1106 (quoting Hunt, 432 U.S. at 345) (first
14   and second alterations in original), but instead furthers only the interests of Mr. Rutherford
15   and/or Ms. Filardi. Consequently, the Association is not entitled to associational standing.
16          C.      Supplemental Jurisdiction
17          Although Defendant requests that the Court exercise supplemental jurisdiction over
18   Plaintiffs’ remaining Unruh Act claims, 12 see Def.’s Resp. at 8–10, the Court declines in
19   its discretion to do so. See, e.g., Barnes, 2017 WL 635474, at *13 (declining to exercise
20   supplemental jurisdiction under 28 U.S.C. § 1367(c) over remaining state law claim after
21   dismissing ADA claim for lack of standing); see also Def.’s Resp. at 8 (“The decision
22   whether to continue to exercise supplemental discretion over state law claims after all
23
24
     12
25      The Court sympathizes with Defendant’s position that “[t]o remand Plaintiff’s Unruh Act claims would
     be inefficient, inconvenient, unfair, and unjust to Defendant, the judicial system, and the public at large,
26   which has an interest in putting an end to ADA lawsuit abuse.” Def.’s Resp. at 10. Ultimately, however,
     “as a matter of comity, and in deference to California’s substantial interest in discouraging unverified
27   disability discrimination claims,” see Schutza v. Cuddeback, 262 F. Supp. 3d 1025, 1031 (S.D. Cal. 2017),
28   the Court concludes that the totality of the circumstances warrants remand of Mr. Rutherford’s remaining
     state law claims.

                                                         50
                                                                                            18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1889 Page 51 of 52



 1   federal claims have been dismissed lies within the district court’s discretion.”) (quoting
 2   Foster v. Wilson, 504 F.3d 1046, 1051 (9th Cir. 2007)). “Because the California courts
 3   should be given an opportunity to interpret California’s disability laws, because the
 4   calculated effort to avoid having California courts decide issues of California law is to be
 5   discouraged, and because the parties themselves are entitled to a surer-footed interpretation
 6   of California’s disability laws, the Court finds that compelling reasons exist to decline
 7   supplemental jurisdiction over [Mr. Rutherford]’s state law claims.”         See Molski v.
 8   Hitching Post I Rest., Inc., No. CV 04-1077SVWRNBX, 2005 WL 3952248, at *9 (C.D.
 9   Cal. May 25, 2005).
10                                        CONCLUSION
11         The ADA—which has recently celebrated its thirtieth anniversary—is an important
12   piece of litigation “intended to achieve the prompt remediation of architectural and other
13   barriers that impede access to places of public accommodation by the disabled
14   community.” See Molski, 405 F. Supp. 2d at 1167. But the Court lacks jurisdiction to
15   adjudicate those rights where the plaintiff lacks standing to assert her claims.          See
16   Chapman, 631 F.3d at 954. “[P]articularly in view of a recognized trend of abusive ADA
17   litigation . . . , special diligence and vigilant examination of the standing requirement are
18   necessary and appropriate to ensure the litigation serves the purposes for which the ADA
19   was enacted.” See Harris, 472 F. Supp. 2d at 1215.
20         On a thorough review of the record in this case, the Court determines that Plaintiffs
21   have failed to carry their burden of establishing Article III standing. Accordingly, the
22   Court (1) DISMISSES Plaintiffs’ second cause of action for violation of the ADA for lack
23   of subject-matter jurisdiction; (2) DECLINES to exercise supplemental jurisdiction over
24   Plaintiff’s first cause of action for violation of the Unruh Act; (3) DENIES AS MOOT the
25   Pending Motions (ECF Nos. 45, 60, 73); and (4) REMANDS this action to the Superior
26   ///
27   ///
28   ///

                                                  51
                                                                                18-CV-435 JLS (MSB)
 Case 3:18-cv-00435-JLS-MSB Document 102 Filed 09/03/20 PageID.1890 Page 52 of 52



 1   Court of the State of California, County of San Diego. Because this action concludes the
 2   litigation in this matter, the Clerk of Court SHALL CLOSE the file.
 3         IT IS SO ORDERED.
 4
 5   Dated: September 3, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               52
                                                                            18-CV-435 JLS (MSB)
